Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 1 of 111 PageID #: 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NEW YORK

ALTISOURCE S.À R.L., ALTISOURCE
ONLINE AUCTION, INC., and REALHOME       CIVIL ACTION NO.: _________________
SERVICES AND SOLUTIONS, INC.,

     Plaintiffs,

v.

MADRAMOOTHU       CHINAPEN     A/K/A     COMPLAINT
RICHIE CHINAPEN, VORO LLC, ROSA
RAMGOBIN A/K/A ROSA CHINAPEN, 912
EAST GROUP CORP, 14 POTTERS GROUP
CORP, HORN LANE GROUP CORP,
CANTERBURY DRIVE GROUP CORP,
3537 DANIEL CRESCENT GROUP CORP,
204 1ST AVENUE GROUP CORP, TWIN
RIVER GROUP CORP, ROBBY LANE
GROUP CORP, LINCOLN 155 GROUP
CORP, 38 LELAND GROUP CORP, 25
PARMA GROUP CORP, AMC83S GROUP
CORP, NORTH SPUR GROUP CORP, 612
MILLER      AVE     GROUP     CORP,
SEAFORD2221     GROUP    CORP,    10
HOLLYWOOD GROUP CORP, BOOTH11
GROUP CORP, CHIPS COURT GROUP
CORP, GREAT NECK12 GROUP CORP,
OLDER2 GROUP CORP, SAVE144 GROUP
CORP, 2068 ARTHUR GROUP CORP,
LFA1880 GROUP CORP, AMC66P GROUP
CORP, OSSI1138 GROUP CORP, OAKA26
GROUP CORP, ROSE100 GROUP CORP,
670 ELTON GROUP CORP,
3722 63RD LLC, RAKHI SINGH SHELDON
MAY & ASSOCIATES, P.C., ALYSSA
NGUYEN, TUNG NGUYEN, NORMAN
REMEDIOS, DAVID TORRES AND
YVETTE MALILAY,

     Defendants.
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 2 of 111 PageID #: 2




       Altisource S.à r.l. (“Altisource”), Altisource Online Auction, Inc. (“AOA”) and

REALHome Services and Solutions, Inc. (“RHSS, ” collectively with Altisource and AOA,

“Plaintiffs”) by and through their undersigned attorneys, for their Complaint against Defendants

Madramoothu Chinapen a/k/a Richie Chinapen (“Chinapen”), and Voro LLC (collectively with

Chinapen, “Buying Agent Defendants”); Rosa Ramgobin a/k/a Rosa Chinapen (“Ramgobin”),

912 East Group Corp, 14 Potters Group Corp, Horn Lane Group Corp, Canterbury Drive Group

Corp, 3537 Daniel Crescent Group Corp, 204 1st Avenue Group Corp, Twin River Group Corp,

Robby Lane Group Corp, Lincoln 155 Group Corp, 38 Leland Group Corp, 25 Parma Group

Corp, AMC83S Group Corp, North Spur Group Corp, 612 Miller Ave Group Corp, Seaford2221

Group Corp, 10 Hollywood Group Corp, Booth11 Group Corp, Chips Court Group Corp, Great

Neck12 Group Corp, Older2 Group Corp, Save144 Group Corp, 2068 Arthur Group Corp,

LFA1880 Group Corp, AMC66P Group Corp, OSSI1138 Group Corp, Oaka26 Group Corp,

Rose100 Group Corp, 670 Elton Group Corp, defendant 3722 63rd LLC and Rakhi Singh

(collectively, “Buyer Defendants”); Sheldon May & Associates, P.C. (“Sheldon May”), Alyssa

Nguyen and Tung Nguyen (collectively with Sheldon May, “Closing Agent Defendants”);

Norman Remedios, David Torres and Yvette Malilay (collectively, “Conspiring Employee

Defendants”) (Buying Agent Defendants, Buyer Defendants, Closing Agent Defendants and

Conspiring Employee Defendants are collectively referred to herein as “Defendants”) state as

follows, on knowledge as to themselves and on information and belief as to all other matters,

which are likely to have evidentiary support after a reasonable opportunity for discovery:




                                                2
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 3 of 111 PageID #: 3




                                       INTRODUCTION

       1.      This matter arises out of Defendants’ criminal racketeering scheme to manipulate

plaintiff AOA’s online property marketing and auction platform, Hubzu, to allow the Buyer

Defendants to purchase properties throughout the State of New York at prices below fair market

value in exchange for kickback payments and other valuable consideration to the Conspiring

Employee Defendants and Closing Agent Defendants.

       2.      During the disruption of ordinary business operations caused by the Covid-19

pandemic and resulting shelter-in-place orders, the Defendants executed their scheme by: (i)

disclosing confidential reserve prices established by property sellers; (ii) submitting fraudulent

bids well above fair market value to artificially inflate the bid amounts being placed on

properties and thereby drive away bona fide competing bidders; (iii) disregarding bona fide third

party bids on the pretext that they were harmful bidders; (iv) fraudulently inducing Plaintiffs’

seller clients to accept prices below fair market value to compensate for non-existent defects and

valuation concerns; and (v) providing excessive and unauthorized seller credits at closing to

reduce the price for the benefit of the conspiring Defendants.

       3.      Defendants succeeded in fraudulently purchasing at least 33 properties through

their conspiracy, causing Plaintiffs and their seller clients to suffer extensive damages including,

among others: (i) the difference between the price that should have been paid for the properties

and the price the Buyer Defendants actually paid; (ii) reduced commissions and buyers’

premiums payable to Plaintiffs and their affiliates; (iii) interference with Plaintiffs’ business

relationships with sellers and participants in the Hubzu auction process; (iv) Plaintiffs’ loss of

reputation and good will and the damage caused to the Hubzu platform; and (v) the attorneys’

fees and other expenses Plaintiffs incurred as a result of Defendants’ conspiracy and misconduct.




                                                 3
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 4 of 111 PageID #: 4




       4.      Because Defendants utilized countless wire transmissions across state lines and

into foreign countries to carry out their conspiracy, Defendants are jointly and severally liable

under the federal Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961 et seq.

(“RICO”) for three times the damages suffered by Plaintiffs, as well as Plaintiffs’ attorneys’ fees

and costs.

                          PARTIES, JURISDICTION AND VENUE
       5.      Plaintiff Altisource Solutions S.a r.l., is a limited liability company duly

organized and existing under the laws of Luxembourg, with its principal place of business

located in Luxembourg.

       6.      Plaintiff Altisource Online Auction, Inc. is a corporation duly organized and

existing under the laws of the State of Delaware, with its principal place of business located in

Atlanta, Georgia.

       7.      Plaintiff REALHome Services and Solutions, Inc. is a corporation duly organized

and existing under the laws of the State of Florida, with its principal place of business located in

Atlanta, Georgia.

       8.      Defendant Madramoothu Chinapen is a citizen of New York who resides in

Queens County, New York.

       9.      Defendant Voro LLC is a limited liability company duly organized and existing

under the laws of the State of New York, with its principal place of business located at 404 Glen

Cove Avenue, Suite 202, Sea Cliff, New York, 11579. Voro LLC is an entity associated with

defendant Chinapen and Chinapen signed several property transaction documents on behalf of

Voro LLC.

       10.     Defendant Rosa Ramgobin a/k/a Rosa Chinapen is a citizen of New York who

resides in Queens County, New York.


                                                 4
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 5 of 111 PageID #: 5




       11.    Defendant 912 East Group Corp is a corporation duly organized and existing

under the laws of the State of New York, with its principal place of business located at 104-37

108 Street, S. Richmond Hill, New York, 11419.

       12.    Defendant 14 Potters Group Corp is a corporation duly organized and existing

under the laws of the State of New York, with its principal place of business located at 177A E.

Main Street, Suite 176, New Rochelle, New York 10801.

       13.    Defendant Horn Lane Group Corp is a corporation duly organized and existing

under the laws of the State of New York, with its principal place of business located at 104-37

108 Street, S. Richmond Hill, New York, 11419.

       14.    Defendant Canterbury Drive Group Corp is a corporation duly organized and

existing under the laws of the State of New York, with its principal place of business located at

104-37 108 Street, S. Richmond Hill, New York, 11419.

       15.    Defendant 3537 Daniel Crescent Group Corp is a corporation duly organized and

existing under the laws of the State of New York, with its principal place of business located at

87-58 111 Street, Richmond Hill, New York 11418.

       16.    Defendant 204 1st Avenue Group Corp is a corporation duly organized and

existing under the laws of the State of New York, with its principal place of business located at

104-37 108 Street, S. Richmond Hill, New York, 11419.

       17.    Defendant Twin River Group Corp is a corporation duly organized and existing

under the laws of the State of New York, with its principal place of business located at 104-37

108 Street, S. Richmond Hill, New York, 11419.




                                               5
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 6 of 111 PageID #: 6




       18.    Defendant Robby Lane Group Corp is a corporation duly organized and existing

under the laws of the State of New York, with its principal place of business located at 104-37

108 Street, S. Richmond Hill, New York, 11419.

       19.    Defendant Lincoln 155 Group Corp is a corporation duly organized and existing

under the laws of the State of New York, with its principal place of business located at 104-37

108 Street, S. Richmond Hill, New York, 11419.

       20.    Defendant 38 Leland Group Corp is a corporation duly organized and existing

under the laws of the State of New York, with its principal place of business located at 10437

108th Street, 1st Floor, S. Richmond Hill, New York 11419.

       21.    Defendant 25 Parma Group Corp is a corporation duly organized and existing

under the laws of the State of New York, with its principal place of business located at 104-37

108 Street, S. Richmond Hill, New York, 11419.

       22.    Defendant AMC83S Group Corp is a corporation duly organized and existing

under the laws of the State of New York, with its principal place of business located at 104-37

108 Street, S. Richmond Hill, New York, 11419.

       23.    Defendant North Spur Group Corp is a corporation duly organized and existing

under the laws of the State of New York, with its principal place of business located at 104-37

108 Street, S. Richmond Hill, New York, 11419.

       24.    Defendant 612 Miller Ave Group Corp is a corporation duly organized and

existing under the laws of the State of New York, with its principal place of business located at

104-37 108 Street, S. Richmond Hill, New York, 11419.




                                               6
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 7 of 111 PageID #: 7




       25.    Defendant Seaford2221 Group Corp is a corporation duly organized and existing

under the laws of the State of New York, with its principal place of business located at 104-37

108 Street, S. Richmond Hill, New York, 11419.

       26.    Defendant 10 Hollywood Group Corp is a corporation duly organized and

existing under the laws of the State of New York, with its principal place of business located at

104-37 108 Street, S. Richmond Hill, New York, 11419.

       27.    Defendant Booth11 Group Corp is a corporation duly organized and existing

under the laws of the State of New York, with its principal place of business located at 104-37

108 Street, S. Richmond Hill, New York, 11419.

       28.    Defendant Chips Court Group Corp is a corporation duly organized and existing

under the laws of the State of New York, with its principal place of business located at 104-37

108 Street, S. Richmond Hill, New York, 11419.

       29.    Defendant Great Neck12 Group Corp is a corporation duly organized and existing

under the laws of the State of New York, with its principal place of business located at 10437

108th Street, S. Richmond Hill, New York, 11419.

       30.    Defendant Older2 Group Corp is a corporation duly organized and existing under

the laws of the State of New York, with its principal place of business located at 10437 108th

Street, S. Richmond Hill, New York, 11419.

       31.    Defendant Save144 Group Corp is a corporation duly organized and existing

under the laws of the State of New York, with its principal place of business located at 177A E.

Main Street, Suite 176, New Rochelle, New York 10801.




                                               7
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 8 of 111 PageID #: 8




       32.    Defendant 2068 Arthur Group Corp is a corporation duly organized and existing

under the laws of the State of New York, with its principal place of business located at 104-37

108 Street, S. Richmond Hill, New York, 11419.

       33.    Defendant LFA1880 Group Corp is a corporation duly organized and existing

under the laws of the State of New York, with its principal place of business located at 10437

108th Street, S. Richmond Hill, New York, 11419.

       34.    Defendant AMC66P Group Corp is a corporation duly organized and existing

under the laws of the State of New York, with its principal place of business located at 104-37

108 Street, S. Richmond Hill, New York, 11419.

       35.    Defendant OSSI1138 Group Corp is a corporation duly organized and existing

under the laws of the State of New York, with its principal place of business located at 10437

108th Street, S. Richmond Hill, New York, 11419.

       36.    Defendant Oaka26 Group Corp is a corporation duly organized and existing under

the laws of the State of New York, with its principal place of business located at 10437 108th

Street, S. Richmond Hill, New York, 11419.

       37.    Defendant Rose100 Group Corp is a corporation duly organized and existing

under the laws of the State of New York, with its principal place of business located at 104-37

108 Street, S. Richmond Hill, New York, 11419.

       38.    Defendant 670 Elton Group Corp is a corporation duly organized and existing

under the laws of the State of New York, with its principal place of business located at 104-37

108 Street, S. Richmond Hill, New York, 11419.




                                              8
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 9 of 111 PageID #: 9




       39.     Defendant 3722 63rd LLC is a limited liability company duly organized and

existing under the laws of the State of New York, with its principal place of business located at

104-37 108 Street, S. Richmond Hill, New York, 11419.

       40.     Defendant Rakhi M Singh is a citizen of New York who resides in Queens

County, New York.

       41.     Defendant Sheldon May & Associates, P.C. is a professional corporation with its

principal place of business located at 255 Merrick Road, Rockville Centre, New York 11570.

       42.     Defendant Allysa Nguyen is a citizen of New York who resides in Nassau

County, New York. Allysa Nguyen is a paralegal at Sheldon May.

       43.     Defendant Tung Nguyen is a citizen of New York who resides in Nassau County,

New York.

       44.     Defendant Norman Remedios is a citizen of Mumbai, India.

       45.     Defendant David Torres is a citizen of New Jersey who resides in Essex County,

New Jersey.

       46.     Defendant Yvette Malilay is a citizen of Georgia who resides in Fulton County,

Georgia.

       47.     The Court has personal jurisdiction over each of the Defendants because they

have transacted business within the State of New York, including the transactions at issue in this

litigation, have committed tortious acts within the State of New York and all of the Defendants

with the exception of Norman Remedios, David Torres and Yvette Malilay reside in the State of

New York.

       48.     The Court has subject matter jurisdiction over the RICO claims under 28 U.S.C. §

1331 and 18 U.S.C. § 1964(a), and over the related state-law claims under 28 U.S.C. § 1367.




                                                9
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 10 of 111 PageID #: 10




         49.     Venue is proper in this District under 28 U.S.C. § 1391(b)(1) because the majority

 of the Defendants reside in this District and all of the Defendants with the exception of Norman

 Remedios, David Torres and Yvette Malilay are residents of the State of New York where this

 District is located. Venue is also proper in this District under 28 U.S.C. § 1391(b)(1) because a

 substantial part of the events or omissions giving rise to the claims occurred here and a

 substantial part of the properties that are the subject of this action are situated here.

                                    GENERAL ALLEGATIONS

                    The Hubzu Online Property Marketing and Auction Platform

         50.     Plaintiff Altisource is an integrated service provider and marketplace for the real

 estate and mortgage industries. Altisource is the parent company of plaintiffs AOA and RHSS.

         51.     Plaintiff AOA operates Hubzu, one of the largest online home auction marketing

 platforms for licensed real estate brokers and sellers to market properties and manage bids for

 those properties. Hubzu, which is hosted on the website www.hubzu.com, allows sellers to

 market their inventory directly to serious buyers and investors, obtain and evaluate bids, and use

 technology to streamline transactions.

         52.     Sellers that desire to auction properties on Hubzu provide available information

 regarding the property and set a starting bid price that is disclosed on the Hubzu platform. Sellers

 also set a confidential reserve price that is disclosed to a limited number of employees who work

 for Plaintiffs but is not disclosed to bidders or made publicly available in any way.

         53.     In most cases – including with respect to all of the properties relevant to this

 action –properties marketed on the Hubzu platform are also listed for sale on a multiple listing

 service property database (“MLS”) accessible to real estate brokers and agents.




                                                   10
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 11 of 111 PageID #: 11




        54.     Potential purchasers that desire to bid on a property through the Hubzu platform

 register their contact information and then submit their bids electronically through the platform.

        55.     A single auction “cycle” on the Hubzu platform typically lasts seven days unless

 the seller specifically requests a different duration. It is not uncommon for a property to have

 multiple auction cycles before the seller accepts a bid.

        56.     A given auction cycle may conclude with no bids on the property, one or more

 bids below the confidential reserve price, one or more bids above the confidential reserve price,

 or a combination of the latter two.

        57.     At the end of the auction cycle, the seller has the right, in its sole discretion, to

 decide whether to invite a bidder to enter into a purchase and sale agreement (“PSA”). The

 conclusion of the auction does not give the prevailing bidder a legal or contractual right to

 purchase the property. A contract to purchase the property is created only if both the seller and

 bidder execute a PSA.

        58.     The seller has no obligation to accept a particular bid, including the highest bid.

 The seller can also reject all bids and elect to place the property back into auction for another

 auction cycle or remove the property from Hubzu altogether and explore alternative channels for

 disposition of the property.

        59.     If the bidder’s price exceeds the reserve price and satisfies other seller criteria,

 then the bidder and seller may negotiate and execute a PSA.

        60.     With respect to the properties that are the subject of this action (the “Impacted

 Properties,” as defined below), PHH Mortgage Corporation acted as the agent of the sellers and

 signed the PSAs on their behalf.




                                                  11
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 12 of 111 PageID #: 12




        61.     From time to time, a prevailing bidder may “fall out” if the bidder refuses to

 honor its bid or fails to respond to enter into a PSA. The seller, at its sole discretion, can then

 negotiate a PSA with a different bidder, place the property back into auction for another auction

 cycle, or remove the property from Hubzu altogether and explore alternative channels for

 disposition of the property.

        62.     Plaintiff AOA, which operates the Hubzu platform, receives a “buyer’s premium”

 for properties that are marketed on Hubzu in an auction marketing format which result in a

 consummated sale. The buyer pays the buyer’s premium in addition to the purchase price for the

 property.

        63.     Plaintiff RHSS, as the listing broker for properties marketed on Hubzu, receives

 all or a portion of the listing broker commission that is paid on consummated sales. The listing

 broker commission is deducted from the proceeds of the sale.

        64.     Prospective buyers who register to use the Hubzu auction platform

 unconditionally agree to Hubzu’s terms and conditions. A true and correct copy of Hubzu’s

 terms and conditions is attached hereto as Exhibit A.

        65.     Among other things, Hubzu’s terms and conditions require bidders to comply

 with all applicable local, state, federal and international laws, statutes, ordinances and regulations

 regarding their use of Hubzu and its affiliated websites.

        66.     Prospective buyers also accept and agree to the following indemnification

 obligation as a condition of bidding on the Hubzu platform:

        You agree to indemnify, defend and hold the Seller, the Licensed Real Estate
        Agent, Altisource, AOA and their respective parents, subsidiaries, affiliates,
        officers, directors, agents, employees, and representatives harmless from any
        claim or demand, including a claim for attorneys’ fees, made by any third party
        due to, or arising out of, (a) your breach of any terms of this Agreement or any of
        the documents incorporated by reference herein, (b) your acts or omissions in



                                                  12
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 13 of 111 PageID #: 13




         connection with your use of Hubzu, (c) your negligence, gross negligence, willful
         misconduct, (d) your violation of any law, rule or regulation or (e) your violation
         of the rights of a third party.

               Defendants’ Conspiracy to Manipulate Hubzu Auctions and Property Sales

         67.      Beginning in or around January 2020, Defendants devised and initiated their

 scheme to manipulate the Hubzu platform to purchase residential properties at prices below fair

 market value that could not be obtained by ordinary and lawful participation in an auction

 marketing format consistent with Hubzu’s governing terms and conditions.

         68.      Specifically, the Buying Agent Defendants, the Buyer Defendants and the Closing

 Agent Defendants conspired with at least three then-current (now former) employees of Plaintiffs

 – Norman Remedios, David Torres and Yvette Maliliay – to manipulate the Hubzu platform and

 defraud Plaintiffs and their seller clients.

         69.      Defendant Norman Remedios (“Remedios”), Senior Manager, Asset Management

 - Settlement Oversight was one of the primary participants in the conspiracy. By virtue of his

 position, Remedios had access to confidential information and operations that allowed him to,

 among other things, access the reserve price, obtain bidders’ contact information, request

 downward pricing adjustments, persuade sellers to accept artificially depressed prices, falsely

 identify legitimate bidders as harmful, and request or approve seller credits, all of which

 Remedios used to perpetrate the fraud described herein. Certain other Defendants paid illegal

 kickback payments to Remedios for his participation in furtherance of their fraudulent

 conspiracy and its objectives.

         70.      Defendant Yvette Malilay (“Malilay”), Asset Management Specialist and

 Coordinator, introduced Remedios to certain of the Buying Agent Defendants and Buyer

 Defendants. She also furthered Defendants’ conspiracy by helping to facilitate certain fraudulent




                                                 13
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 14 of 111 PageID #: 14




 transactions and illegal kickback payments from one or more Buying Agent Defendants and

 Buyer Defendants.

        71.     In the ordinary course of her job duties, Malilay communicated with buyers and

 their agents to address property deed issues that arose in connection with their transactions.

        72.     On at least one occasion, after a buyer expressed dissatisfaction with Hubzu and

 inquired whether there was any other way to purchase properties, Malilay instructed the buyer to

 contact Remedios who would circumvent the normal process and negotiate the sale of properties

 at below market prices using back channel methods.

        73.     Defendant David Torres (“Torres”), a senior broker for RHSS in New York, acted

 as the intermediary between the Buying Agent Defendants, the Buyer Defendants, and the

 Closing Agent Defendants, on the one hand, and Remedios, on the other hand, to share

 confidential information and facilitate the fraudulent transactions. Behind the scenes, Torres

 would communicate with Chinapen, directly or through one of Chinapen’s agents, Remedios and

 other Defendants about their conspiracy by sharing confidential pricing information and

 discussing ways to sell the properties to the Buyer Defendants at significantly discounted prices.

 Torres would then try to make the fraudulent transactions look legitimate on the surface by

 sending and receiving emails, purportedly on behalf of the seller, that would falsely suggest that

 the terms of the transaction arose organically by ordinary means. For example, if Remedios and

 Torres revealed the reserve price to Chinapen and told Chinapen during private conversations

 that he could purchase the property for $1,000 over the reserve price, Chinapen would have one

 of his agents send an “official” email to Torres stating that they would purchase the property for

 the secretly negotiated price, and Torres would send follow-up emails internally at Altisource

 and to Chinapen or one of Chinapen’s agents acting as if he thought the offer was legitimate.




                                                 14
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 15 of 111 PageID #: 15




        74.    The Defendants employed several different tactics to execute their fraudulent

 scheme:

               a. The Buying Agent Defendants and Buyer Defendants would procure
                  fraudulent and excessive bids that the particular bidder had no intention of
                  ever paying, for the purpose of driving the price sufficiently high to
                  discourage legitimate bidders from bidding on the property, thereby creating
                  an opportunity for the Buyer Defendants to coordinate with the Conspiring
                  Employee Defendants to purchase the property for less than fair market value
                  when the fraudulent bidder inevitably “fell out” of the auction;

               b. The Conspiring Employee Defendants would disclose confidential property
                  information to the Buying Agent Defendants, the Buyer Defendants and/or the
                  Closing Agent Defendants, including reserve prices for the properties, to
                  allow the Buyer Defendants to purchase properties at prices as close as
                  possible to the reserve price;

               c. The Buying Agent Defendants, the Buyer Defendants and/or the Closing
                  Agent Defendants would falsely identify a problem with a property that
                  allegedly decreased its value. Remedios would then knowingly and
                  intentionally misrepresent the existence of the issue to the seller to induce the
                  seller to approve an unwarranted reduction in price;

               d. Remedios would apply excessive and unauthorized seller credits at closing to
                  reduce the final sale price for the benefit of the Buyer Defendants and the rest
                  of the conspirators; and

               e. Remedios would ignore higher auction bids in favor of the Buyer Defendants
                  and/or the Buying Agent Defendants, thereby clearing the path for the Buyer
                  Defendants to purchase the properties.

                                 Defendants’ Scheme Uncovered

        75.    In or around July 2020, Plaintiffs received their first indication of Defendants’

 fraudulent conduct when a third-party bidder (the “Third Party Bidder”) not associated with

 Defendants emailed a RHSS broker to complain that defendant Chinapen was engaged in fraud

 in connection with the auction and sale of a property located at 35 Chestnut Stump Road, Fort

 Salonga, NY 11768 (the “35 Chestnut Property”).




                                                15
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 16 of 111 PageID #: 16




        76.     The Third Party Bidder had submitted a bid on the 35 Chestnut Property in each

 of five auction cycles between April 18, 2020 and June 15, 2020. None of his bids met the

 seller’s confidential reserve price, but the Third Party Bidder was able to see that no other bids

 were submitted for the property during those five cycles.

        77.     Then, on June 17, 2020, defendant Chinapen called the Third Party Bidder and

 told him that he had secured the contract to purchase the 35 Chestnut Property. Chinapen also

 implied that the Third Party Bidder could buy the property from Chinapen.

        78.     The next day, defendant Ramgobin – who, on information and belief, is related to

 defendant Chinapen and resides at the same address – incorporated Chestnut Stump Group

 Corporation as a New York corporation for the purpose of purchasing the 35 Chestnut Property.

        79.     Independent from the Hubzu platform, on June 23, 2020, the MLS listing price for

 the 35 Chestnut Property was reduced to $1,100,000.

        80.     That same day another auction cycle started for the 35 Chestnut Property on

 Hubzu. This time, the Third Party Bidder was not the sole bidder. Another bidder, defendant

 Singh, was now also vying for the 35 Chestnut Property.

        81.     The Third Party Bidder submitted a bid for the newly-reduced MLS listing price

 of $1,100,000, but Singh outbid the Third Party Bidder. A bidding war ensued, with Singh

 eventually submitting the high bid for the auction at $1,304,000 before the auction closed on

 June 30.

        82.     Singh ceased all communication on the Hubzu platform following the conclusion

 of the auction and failed to follow through with the sale after having submitted numerous bids

 above the MLS listing price to increase the auction price beyond the amount that the Third Party

 Bidder was willing to pay.




                                                16
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 17 of 111 PageID #: 17




        83.     On July 4, 2020, only four days after the auction ended, defendant Ramgobin

 executed a PSA on behalf of Chestnut Stump Group and scheduled the closing for July 30,

 despite the fact that Ramgobin had not ever bid on the 35 Chestnut Property.               The price

 established by the PSA was $950,000 -- $354,000 less than Singh’s high bid and $150,000 less

 than the Third Party Bidder’s highest bid.

        84.     On July 7, 2020, the Third Party Bidder contacted a RHSS broker and told him he

 believed that Chinapen had approached him on June 17 about flipping the 35 Chestnut Property,

 despite the fact that it was not yet under contract and still listed for sale. The broker relayed the

 notification to the appropriate compliance team at Altisource for further investigation.

        85.     Meanwhile, the closing for Chestnut Stump Group Corp’s purchase of the 35

 Chestnut Property was pushed back to August 28, 2020, and then a second time to September 18.

        86.     On August 29, 2020, Chinapen called the Third Party Bidder and told him that

 Chinapen’s “client,” Chestnut Stump Group Corp, would sell the Third Party Bidder the rights to

 purchase the 35 Chestnut Property for $1,100,000 – the exact amount of the Third Party Bidder’s

 highest bid for the property.

        87.     The Third Party Bidder accepted Chinapen’s offer and sent him contact

 information for the Third Party Bidder’s counsel to draw up the requisite paperwork.

        88.     On September 9, Chinapen’s counsel sent the Third Party Bidder’s counsel the

 July 2, 2020 purchase and sale agreement with the price redacted.

        89.     When the Third Party Bidder’s counsel replied the next day asking for the

 unredacted purchase and sale agreement, Chinapen’s counsel responded that the transaction was

 cancelled and then cut off further communication.




                                                  17
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 18 of 111 PageID #: 18




        90.     Indeed, while Singh’s “winning bid” was $1,304,000, the purchase and sale

 agreement provided a purchase price of only $950,000, which explains why Chinapen refused to

 send the Third Party Bidder an unredacted copy of the agreement.

        91.     On September 17, the RHSS broker contacted by the Third Party Bidder advised

 his RHSS colleague, defendant Torres, about the Third Party Bidder’s complaint regarding the

 35 Chestnut Property.

        92.     Torres tipped off Remedios via WhatsApp the following day and Remedios

 promptly directed cancellation of the closing with defendant Chestnut Stump Group – moments

 before it happened – in an ultimately unavailing effort to avoid discovery of their fraudulent

 activities and the Defendants’ conspiracy.

        93.      Plaintiffs subsequently discovered that defendant Malilay had shared with

 defendant Tung Nguyen, a closing agent at defendant Sheldon May, the confidential bid history

 information regarding the 35 Chestnut Property back on May 17, 2020, including confidential

 reserve price information, bidders names and the amounts of their corresponding bids.

        94.     After uncovering Defendants’ conspiracy to commit fraud, Plaintiffs identified 33

 different properties (collectively, the “Impacted Properties”) purchased by or on behalf of the

 Buying Agent Defendants and/or Buyer Defendants at prices far below the amounts that should

 have been paid to purchase these properties. A list of the Impacted Properties identified by

 Plaintiffs to date is attached hereto as Exhibit B.

        95.     As part of the scheme, the Buying Agent Defendants and the Buyer Defendants

 agreed to use Sheldon May as the closing agent for the properties they purchased with the help of

 the Conspiring Employee Defendants. Sheldon May served as the closing agent for the closing

 of every single one of the Impacted Properties.




                                                   18
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 19 of 111 PageID #: 19




        96.     At all relevant times, Defendants Alyssa Nguyen and Tung Nguyen were acting

 within the scope of their employment with Sheldon May.

        97.     Upon information and belief, in exchange for participating in this fraudulent

 scheme, the Conspiring Employee Defendants received kickbacks from the Buying Agent

 Defendants and the Buyer Defendants. Even factoring in these kickbacks, the scheme permitted

 the Buyer Defendants to purchase properties at heavily discounted prices below fair market

 value, enabling all participants in Defendants’ criminal enterprise to benefit from the scheme.

                                 Remedios Confesses the Conspiracy

        98.     In late September 2020, after Plaintiffs had discovered ample evidence of

 Defendants’ conspiracy, criminal enterprise, and fraudulent manipulation of the Hubzu platform,

 Plaintiffs confronted Remedios.

        99.     On September 29, 2020, Remedios confessed in writing to Defendants’ fraudulent

 scheme and criminal enterprise, as well as his role in it.

        100.    Among other things, Remedios admitted to:

                a. Sharing Plaintiffs’ confidential information including property pricing
                   information;

                b. Facilitating approval at closing of Buying Defendants’ requests for excessive
                   and unjustified credits;

                c. Favoring certain “investors” (i.e., defendant Chinapen and the Buyer
                   Defendants) by: (i) offering them properties at lower prices; (ii) offering them
                   credits at closing; (iii) allowing them extensions of time to close on deals; and
                   (iv) allowing them to “fall” out of deals that were not heavily discounted
                   below fair market value;

                d. Providing Defendants with property lists and reserve prices that allowed them
                   to cherry pick properties to target through their fraudulent scheme;

                e. Making false statements to Plaintiffs’ seller clients regarding pricing and
                   property values;




                                                  19
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 20 of 111 PageID #: 20




                 f. Making requests to Plaintiffs’ valuation team to reduce property values based
                    on the asking price of the investors;

                 g. Reducing list prices to help the investors;

                 h. Blocking high bidders on properties to allow the investors to win auctions;

                 i. Colluding with the Closing Agent Defendants and providing them with
                    confidential information; and

                 j. Obtaining kickbacks in connection with the scheme described herein.

         101.    Remedios was subsequently terminated from his position on September 29, 2020.

         102.    Based upon the robust evidence of their participation in Defendants’ fraudulent

 scheme, Altisource terminated Malilay on September 29, 2020 and RHSS terminated Torres on

 October 21, 2020.

                             THE FRAUDULENT TRANSACTIONS

         103.    Between January and October 2020, the Defendants and their criminal enterprise

 manipulated the Hubzu auctions of the 33 different Impacted Properties. With respect to each of

 the following 33 Impacted Properties, Defendants, acting in furtherance of their fraudulent

 conspiracy and criminal enterprise, facilitated acquisitions by defendants Ramgobin and

 Chinapen for less than the fair market value of the Impacted Properties and/or less than a bona

 fide third party was willing, ready and able to pay for them. All of the individual person

 Defendants willingly and knowingly participated in the criminal enterprise and received valuable

 and illegal consideration, directly or indirectly, for their contributions.

         104.    On information and belief, defendants Chinapen, Ramgobin and Singh are all

 related as they all reside at the same address of 8758 111th Street in Richmond Hill, New York.

         105.    In furtherance Defendants’ fraudulent conspiracy and criminal enterprise, at all

 relevant times Ramgobin and Singh acted as agents of Chinapen.



                                                   20
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 21 of 111 PageID #: 21




        106.     As further evidence of the relationship between the Defendants, Ramgobin is

 listed as the DOS process agent for all of the Buyer Defendants with the exception of defendant

 144 Potters Group Corp, 3537 Daniel Crescent Group Corp, Save144 Group Corp and 3722 63rd

 LLC and all of the Buyer Defendants have the same DOS process address with the exception of

 144 Potters Group Corp, 3537 Daniel Crescent Group Corp, and Save144 Group Corp.

                                  912 E. 15th Street, Brooklyn, NY

        107.     Using deceit and artifice, Defendant Ramgobin purchased the property located at

 912 E. 15th Street in Brooklyn, New York outside the normal process on the Hubzu platform for

 $210,000 less than a legitimate bidder offered during the final auction cycle for the property on

 the Hubzu platform.

        108.     When the final auction cycle for the property started, the list price was $824,000,

 the starting bid price was $607,000, and the seller’s confidential reserve price was $741,600.

        109.     The highest bid by a bona fide third party bidder during the final auction cycle

 was $758,500.

        110.     Because the bona fide bid of $758,500 was above the seller’s confidential reserve

 price of $741,600, that bidder should have received a proposed PSA after the auction as an

 invitation to proceed with a purchase of the property for $758,500, subject to the seller’s final

 approval.

        111.     Instead, in furtherance of Defendants’ fraudulent conspiracy and criminal

 enterprise, on March 6, 2020, Remedios, using wires across international and/or state lines,

 contacted Plaintiffs’ asset valuation team and requested a reduction of the asset value for the 912

 E. 15th Street property, misrepresenting that the bid range on the property was $520,000 -

 $550,000.




                                                 21
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 22 of 111 PageID #: 22




        112.   On information and belief, Remedios contacted the asset valuation team at the

 direction of defendants Chinapen and Ramgobin, who had conveyed to Remedios their desire to

 purchase the property for $550,000.

        113.   Remedios had a duty to inform the asset valuation team that there had been

 legitimate bids for the property above the seller’s confidential reserve price during the last

 auction cycle, including the high bid of $758,500, but Remedios, acting in furtherance of

 Defendants’ fraudulent conspiracy and criminal enterprise, knowingly and purposefully did not

 disclose that information to the asset valuation team and instead misrepresented that the bid

 amounts were in the range of $520,000 - $550,000(the “912 E. 15th Street Fraud No. 1”).

        114.   As a direct and proximate result of the 912 E. 15th Street Fraud No. 1, on March 9,

 2020, Plaintiffs’ asset valuation team reduced the asset value assigned to the 912 E. 15th Street

 property in the Hubzu platform by $159,000, from $734,000 to $575,000.

        115.   Armed with the reduced asset valuation, on or about March 10, 2020 and again on

 March 16, 2020, Remedios contacted the seller via email using wires across international and/or

 state lines and requested approval to accept an offer from an “investor” (Ramgobin) to purchase

 the property for $550,000.

        116.   In furtherance of Defendants’ fraudulent conspiracy and criminal enterprise,

 Remedios represented to the seller that the asset value of the property had been reduced to

 $575,000, which made the $550,000 offer from Ramgobin appear reasonable to the seller.

        117.   Although he had a duty to do so, Remedios knowingly and purposefully did not

 disclose to the seller that legitimate bidders had submitted bids in excess of the seller’s

 confidential reserve price during the last auction cycle, including the high bid of $758,500 (the

 “912 E. 15th Street Fraud No. 2” and, collectively with the 912 E. 15th Street Fraud No. 1, the




                                                22
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 23 of 111 PageID #: 23




 “912 E. 15th Street Fraud”). Remedios did not disclose that information to the seller so that

 defendants Ramgobin and Chinapen could succeed in their fraudulent conspiracy and criminal

 enterprise to purchase the property for nearly $210,000 less than a legitimate buyer would have

 otherwise paid for the property.

        118.    In reliance on the information provided by Remedios, on March 16, 2020, the

 seller agreed to accept Ramgobin’s $550,000 offer.

        119.    The seller would not have accepted Ramgobin’s $550,000 offer but for the 912 E.

 15th Street Fraud.

        120.    On March 24, 2020, Ramgobin formed defendant 912 East Group Corp, a New

 York corporation, to consummate Defendants’ fraudulent conspiracy by purchasing the 912 E.

 15th Street property.

        121.    On March 27, 2020, Ramgobin, on behalf of 912 East Group Corp, signed a PSA

 to acquire the 912 E. 15th Street property.

        122.    The sale closed on April 29, 2020 for the final sale price of $550,000.

        123.    Defendant Voro LLC (Chinapen) served as the buyer’s agent in connection with

 the transaction, defendant Torres served as the listing agent, and defendant Sheldon May served

 as the closing agent. All of them acted on behalf of Defendants’ fraudulent conspiracy and

 criminal enterprise in their actions relating to the sale of the 912 E. 15th Street property.

        124.    Defendant Chinapen or his agent paid an illegal $10,000 kickback payment to

 Remedios as compensation for his criminal conduct to facilitate the unlawful sale of the 912 E.

 15th Street property to Ramgobin (via 912 East Group Corp), in furtherance of Defendants’

 fraudulent conspiracy and criminal enterprise.




                                                   23
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 24 of 111 PageID #: 24




        125.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, 912 East

 Group Corp, Ramgobin, Remedios, Torres, Malilay, and the Closing Agent Defendants, the 912

 E. 15th Street property would have sold for at least $758,500.

        126.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, 912 East

 Group Corp, Ramgobin, Remedios, Torres, Malilay and the Closing Agent Defendants, plaintiff

 AOA would have received a larger buyer’s premium and plaintiff RHSS would have received a

 larger commission based upon the difference between the price that the property should have

 sold for and the actual sale price that defendants Voro LLC, Chinapen, 912 East Group Corp,

 Ramgobin, Remedios, Torres, Malilay, and the Closing Agent Defendants procured through their

 concerted fraud.

                                 2 Old Estate Road, Glencove, NY

        127.    Using deceit and artifice, Defendant Ramgobin purchased the property located at

 2 Old Estate Road in Glencove, New York outside the normal process on the Hubzu platform for

 approximately $100,000 less than a legitimate bidder had offered to pay.

        128.    When the final auction cycle for the property started, the list price was $673,100,

 the starting bid price was $467,000, and the seller’s confidential reserve price was $599,059.

        129.    On February 26, 2020, using wires across international and/or state lines,

 defendant Tung Nguyen emailed Remedios a list of offers from an “investor” (Chinapen) to

 purchase twenty-two properties listed on the Hubzu platform, including the 2 Old Estate property

 (the “Multiple Property Offer”). A true and accurate copy of the Multiple Property Offer is

 attached as “Exhibit C.”




                                                 24
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 25 of 111 PageID #: 25




           130.   The Multiple Property Offer submitted by Tung Nguyen on behalf of Chinapen,

 in furtherance of Defendants’ fraudulent conspiracy and criminal enterprise, included an offer to

 purchase the 2 Old Estate property for $525,000.

           131.   The highest bid in the final auction cycle for the 2 Old Estate Road property was

 $769,000. Although a legitimate third party bidder submitted that bid, after the auction cycle

 ended the bidder advised plaintiff AOA that he would only pay $675,000 for the property,

 slightly more than the list price.

           132.   At the time the bid for $769,000 was cancelled, there was an active backup bid of

 $600,059.

           133.   On February 26, 2020 – the same day that Remedios received the Multiple

 Property Offer – Remedios, using wires across international and/or state lines emailed the seller

 and requested approval to sell the property to Ramgobin for $525,000.

           134.   In furtherance of Defendants’ fraudulent conspiracy and criminal enterprise,

 Remedios did not disclose to the seller that the prevailing bidder had offered to purchase the

 property for $675,000 and did not disclose that there was an active back up bid of $600,059,

 despite his duty to disclose that information to the seller (the “2 Old Estate Fraud No. 1”).

           135.   Relying upon the 2 Old Estate Fraud No. 1, the seller agreed to sell the property to

 Ramgobin (acting as Chinapen’s agent) for $525,000.

           136.   The seller would not have agreed to sell the 2 Old Estate Road property to

 Ramgobin for $525,000 if Remedios had disclosed the $675,000 and/or $600,059 offers to the

 seller.




                                                   25
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 26 of 111 PageID #: 26




        137.    On February 27, 2020, Ramgobin formed defendant Older2 Group Corp, a New

 York corporation, to consummate Defendants’ fraudulent conspiracy by serving as the entity that

 would purchase the 2 Old Estate Road property.

        138.    On March 2, 2020, Ramgobin, on behalf of Older2 Group Corp, signed a PSA to

 acquire the 2 Old Estate Road property for $525,000.

        139.    But Chinapen and Ramgobin were not satisfied with merely buying the property

 for significantly less than a bona fide third party had offered, and demanded an additional seller

 credit of $25,000. Accordingly, on April 16, 2020, Remedios fraudulently represented to the

 seller in furtherance of his conspiracy with Chinapen and Ramgobin, that the investor (defendant

 Ramgobin) was having difficulty with her lender and needed a seller credit of an additional

 $25,000 to secure financing and close the transaction (the “2 Old Estate Fraud No. 2” and,

 collectively with the 2 Old Estate Fraud No. 1, the “2 Old Estate Fraud”).

        140.    In reliance upon the 2 Old Estate Fraud No. 2, the seller agreed to provide a

 $25,000 seller credit, reducing the effective final purchase price to $500,000.

        141.    Remedios, Chinapen and Ramgobin knew the 2 Old Estate Fraud No. 2 was false

 at the time it was made because they knew that the $525,000 offer from Ramgobin and Chinapen

 was a cash offer and that they neither needed nor intended to seek financing to facilitate the

 purchase.

        142.    The sale closed on April 29, 2020 at an effective final sale price of $500,000.

        143.    Defendant Voro LLC served as the buyer’s agent in connection with the

 transaction, defendant Torres served as the listing agent, and Sheldon May served as the closing

 agent. All of them acted on behalf of Defendants’ fraudulent conspiracy and criminal enterprise

 in their actions relating to the sale of the 2 Old Estate Road property.




                                                  26
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 27 of 111 PageID #: 27




          144.   Chinapen or his agent paid an illegal $5,000 kickback payment to Remedios as

 compensation for his criminal conduct to facilitate the unlawful sale of the 2 Old Estate Road

 property to Ramgobin (via Older2 Group Corp), in furtherance of Defendants’ fraudulent

 conspiracy and criminal enterprise.

          145.   But for the fraudulent conduct of defendants Voro LLC, Chinapen, Older2 Group

 Corp, Ramgobin, Remedios, Torres, Malilay, and the Closing Agent Defendants, the 2 Old

 Estate Road property would have sold for at least $600,059.

          146.   But for the fraudulent conduct of defendants Voro LLC, Chinapen, Older2 Group

 Corp, Ramgobin, Remedios, Torres, Malilay, and the Closing Agent Defendants, plaintiff AOA

 would have received a larger buyer’s premium and plaintiff RHSS would have received a larger

 commission based upon the difference between the price that the property should have sold for

 and the actual sale price that defendants Voro LLC, Chinapen, Older2 Group Corp, Ramgobin,

 Remedios, Torres, Malilay, and the Closing Agent Defendants procured through their concerted

 fraud.

                                 14 Potters Lane, New Rochelle, NY

          147.   Using deceit and artifice, Defendant Ramgobin purchased the property located at

 14 Potters Lane in New Rochelle, New York outside the normal process on the Hubzu platform

 for $161,000 less than a legitimate bidder had offered to pay.

          148.   When the final auction cycle for the property started, the list price was

 $1,005,400, the starting bid price was $638,000, and the seller’s confidential reserve price was

 $881,736.

          149.   On February 12, 2020, the final auction cycle ended with a high bid of $701,000

 from a third party, which did not meet the seller’s confidential reserve price.




                                                  27
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 28 of 111 PageID #: 28




        150.    In furtherance of Defendants’ fraudulent conspiracy and criminal enterprise,

 Remedios, using wires across international and/or state lines, contacted Plaintiffs’ asset valuation

 team and requested a reduction of the asset value for the 14 Potters Lane property.

        151.    On information and belief, Remedios contacted the asset valuation team at the

 direction of defendants Chinapen and Ramgobin, who had conveyed to Remedios their desire to

 purchase the property for $540,000.

        152.    Remedios had a duty to inform the asset valuation team that there had been bids

 as high as $701,000 during the last auction cycle, but Remedios, acting in furtherance of

 Defendants’ fraudulent conspiracy and criminal enterprise, knowingly and purposefully did not

 disclose that information to the asset valuation team (the “14 Potters Lane Fraud No. 1”).

        153.    As a direct and proximate result of the 14 Potters Lane Fraud No. 1, Plaintiffs’

 asset valuation team reduced the asset value assigned to the 14 Potters Lane property in the

 Hubzu platform from $1,000,000 to $521,000.

        154.    Armed with the reduced asset valuation, on February 14, 2020, Remedios

 contacted the seller’s agent, Marisha Spence, via email using wires across international and/or

 state lines and requested approval to accept an offer from an “investor” (Ramgobin) to purchase

 the property for $540,000.

        155.    In furtherance of Defendants’ fraudulent conspiracy and criminal enterprise,

 Remedios represented to the seller that the asset value of the property had been reduced to

 $521,000, which made the $540,000 offer from Ramgobin appear reasonable to the seller.

        156.    Although he had a duty to do so, Remedios knowingly and purposefully did not

 disclose to the seller that a legitimate bidder had submitted a bid of $701,000 during the last

 auction cycle (the “14 Potters Lane Fraud No. 2” and, collectively with the 14 Potters Lane




                                                 28
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 29 of 111 PageID #: 29




 Fraud No. 1, the “14 Potters Lane Fraud”). Remedios did not disclose that information to the

 seller, despite having a duty to do so, for the specific purpose of aiding and abetting defendants

 Ramgobin and Chinapen in their fraudulent conspiracy and criminal enterprise to purchase the

 property for $161,000 less than a legitimate buyer would have otherwise paid for the property.

        157.    In reliance on the information provided by Remedios, on February 17, 2020, the

 seller agreed to accept Ramgobin’s $540,000 offer.

        158.    The seller would not have accepted Ramgobin’s $540,000 offer but for the 14

 Potters Lane Fraud.

        159.    On February 19, 2020, Ramgobin formed defendant 14 Potters Group Corp, a

 New York corporation, to consummate Defendants’ fraudulent conspiracy by serving as the

 entity that would purchase the 14 Potters Lane property.

        160.    On February 19, 2020, Ramgobin, on behalf of 14 Potters Group Corp, signed a

 PSA to acquire the 14 Potters Lane property.

        161.    The sale closed on March 17, 2020 for the final sale price of $540,000.

        162.    Chinapen served as the buyer’s agent in connection with the transaction, and

 Sheldon May served as the closing agent. All of them acted on behalf of Defendants’ fraudulent

 conspiracy and criminal enterprise in their actions relating to the sale of the 14 Potters Lane

 property.

        163.    Chinapen or his agent paid an illegal $15,000 kickback payment to Remedios as

 compensation for his criminal conduct to facilitate the unlawful sale of the 14 Potters Lane

 property to Ramgobin (via 14 Potters Group Corp), in furtherance of Defendants’ fraudulent

 conspiracy and criminal enterprise.




                                                29
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 30 of 111 PageID #: 30




        164.    But for the fraudulent conduct of defendants Chinapen, 14 Potters Group Corp,

 Ramgobin, Remedios, Malilay, and the Closing Agent Defendants, the 14 Potters Lane property

 would have sold for at least $701,000.

        165.    But for the fraudulent conduct of defendants Chinapen, 14 Potters Group Corp,

 Ramgobin, Remedios, Malilay, and the Closing Agent Defendants, plaintiff AOA would have

 received a larger buyer’s premium and plaintiff RHSS would have received a larger commission

 based upon the difference between the price that the property should have sold for and the actual

 sale price that defendants Chinapen, 14 Potters Group Corp, Ramgobin, Remedios, Malilay, and

 the Closing Agent Defendants procured through their concerted fraud.

                                  144 Stone Avenue, Yonkers, NY

        166.    Using deceit and artifice, Defendant Ramgobin purchased the property located at

 144 Stone Avenue in Yonkers, New York outside the normal process on the Hubzu platform for

 $117,000 less than a legitimate bidder had offered to pay.

        167.    When the final auction cycle for the property started, the list price was $541,200,

 the starting bid price was $300,000, and the seller’s confidential reserve price was $492,492.

        168.    The highest bid in the final auction cycle for the 144 Stone Avenue property was

 $417,000, which was below the seller’s reserve price.

        169.    In furtherance of Defendants’ fraudulent conspiracy and criminal enterprise,

 Remedios, using wires across international and/or state lines, contacted Plaintiffs’ asset valuation

 team on February 21, 2020 and requested a reduction of the asset value for the 144 Stone Avenue

 property.




                                                 30
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 31 of 111 PageID #: 31




        170.   On information and belief, Remedios contacted the asset valuation team at the

 direction of defendants Chinapen and Ramgobin, who had conveyed to Remedios their desire to

 purchase the property for $300,000.

        171.   Remedios had a duty to inform the asset valuation team that there had been a

 legitimate bid of $417,000 for the property, but Remedios, acting in furtherance of Defendants’

 fraudulent conspiracy and criminal enterprise, knowingly and purposefully did not disclose that

 information to the asset valuation team (the “144 Stone Fraud No. 1”).

        172.   As a direct and proximate result of the 144 Stone Fraud No. 1, Plaintiffs’ asset

 valuation team reduced the asset value assigned to the 144 Stone Avenue property in the Hubzu

 platform by $192,000, from $582,000 to $390,000.

        173.   On February 26, 2020, using wires across international and/or state lines, and in

 furtherance of Defendants’ fraudulent conspiracy and criminal enterprise, defendant Tung

 Nguyen emailed Remedios the Multiple Property Offer, which included an offer to purchase the

 144 Stone Avenue property for $300,000.

        174.   That same day, Remedios, using wires across international and/or state lines

 emailed the seller and requested approval to sell the property to Ramgobin for $300,000.

        175.   In furtherance of Defendants’ fraudulent conspiracy and criminal enterprise,

 Remedios represented to the seller that the asset value of the property had been reduced to

 $390,000, which made the $300,000 offer from Ramgobin appear less unreasonable to the seller.

        176.   Although he had a duty to do so, Remedios knowingly and purposefully did not

 disclose to the seller that a legitimate bidder had submitted a bid for $417,000 (the “144 Stone

 Fraud No. 2” and, collectively with the 144 Stone Fraud No. 1, the “144 Stone Fraud”).

 Remedios did not disclose that information to the seller so that defendants Ramgobin and




                                                31
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 32 of 111 PageID #: 32




 Chinapen could succeed in their fraudulent conspiracy and criminal enterprise to purchase the

 property for $117,000 less than a legitimate buyer would have otherwise paid for the property.

        177.    In reliance on the information provided by Remedios, the seller agreed to accept

 Ramgobin’s $300,000 offer.

        178.    The seller would not have accepted Ramgobin’s $300,000 offer but for the 144

 Stone Fraud.

        179.    By email dated February 27, 2020, Remedios advised defendant Tung Nguyen

 that the seller had accepted the investor’s $300,000 offer.

        180.    On February 27, 2020, defendant Save144 Group Corp, a New York corporation

 was formed for the purpose of purchasing the 144 Stone Avenue property.

        181.    Once the seller accepted the $300,000 offer, Remedios opened up the final

 auction in the Hubzu platform on the 144 Stone Avenue property, and Ramgobin, using wires

 across international and/or state lines in furtherance of the Defendants’ fraudulent conspiracy,

 entered a single bid of $300,000 that Remedios immediately accepted.

        182.    On March 3, 2020, defendant Save144 Group Corp signed a PSA to acquire the

 property.

        183.    The sale closed on March 31, 2020 at a final sale price of $300,000.

        184.    Defendant Voro LLC (Chinapen) served as the buyer’s agent in connection with

 the transaction, and Sheldon May served as the closing agent. All of them acted on behalf of

 Defendants’ fraudulent conspiracy and criminal enterprise in their actions relating to the sale of

 the 144 Stone Avenue property.

        185.    Chinapen or his agent paid an illegal $2,000 kickback payment to Remedios as

 compensation for his criminal conduct to facilitate the unlawful sale of the 144 Stone Avenue




                                                 32
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 33 of 111 PageID #: 33




 property to Ramgobin (via Save144 Group Corp), in furtherance of Defendants’ fraudulent

 conspiracy and criminal enterprise

        186.       But for the fraudulent conduct of defendants Voro LLC, Chinapen, Save144

 Group Corp, Ramgobin, Remedios, Malilay, and the Closing Agent Defendants, the 144 Stone

 Avenue property would have sold for at least $417,000.

        187.       But for the fraudulent conduct of defendants Voro LLC, Chinapen, Save144

 Group Corp, Ramgobin, Remedios, Malilay, and the Closing Agent Defendants, plaintiff AOA

 would have received a larger buyer’s premium and plaintiff RHSS would have received a larger

 commission based upon the difference between the price that the property should have sold for

 and the actual sale price that defendants Voro LLC, Chinapen, Save144 Group Corp, Ramgobin,

 Remedios, Malilay, and the Closing Agent Defendants procured through their concerted fraud.

                                     2068 Arthur Avenue, Bronx, NY

        188.       Using deceit and artifice, Defendant Ramgobin purchased the property located at

 2068 Arthur Avenue in Bronx, New York for over $125,000 less than a legitimate bidder had

 offered to pay.

        189.       When the final auction cycle for that property started, the list price was $254,400,

 the starting bid price was $174,000, and the seller’s confidential reserve price was $228,960.

        190.       The highest bid by a bona fide third party bidder in the final auction cycle was

 $318,960, which was above the seller’s reserve price.

        191.       On March 18, 2020, defendant Allysa Nguyen, in furtherance of Defendants’

 fraudulent conspiracy and criminal enterprise, using wires across international and/or state lines,

 emailed Remedios stating that she had an “investor” interested in four (4) properties, including

 the 2068 Arthur Avenue property and offered $190,000 for the property.




                                                    33
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 34 of 111 PageID #: 34




        192.      Then, using wires across state lines, defendant Ramgobin submitted a bid of

 $231,960 during that final auction cycle. Because her bid was above – albeit barely – the

 seller’s confidential reserve price, Remedios could accept her bid without obtaining independent

 approval from the seller.

        193.      In furtherance of Defendants’ fraudulent conspiracy and criminal enterprise,

 Remedios manipulated the Hubzu platform by cancelling the high bid of $318,960 and accepting

 Ramgobin’s bid of $231,960.

        194.      Although he had a duty to do so, Remedios knowingly and purposefully did not

 disclose to the seller that a legitimate bidder had submitted a bid for $318,960 (the “2068 Arthur

 Fraud No. 1”).

        195.      Remedios did not disclose that information to the seller, despite having a duty to

 do so, for the specific purpose of aiding and abetting defendants Ramgobin and Chinapen in their

 fraudulent conspiracy and criminal enterprise to purchase the property for approximately

 $57,000 less than a legitimate buyer would have otherwise paid for the property, in furtherance

 of Defendants’ fraudulent conspiracy and criminal enterprise.

        196.      On March 17, 2020, Ramgobin formed defendant 2068 Arthur Group Corp, a

 New York corporation, to consummate Defendants’ fraudulent conspiracy by serving as the

 entity that would purchase the 2068 Arthur Avenue property.

        197.      Ramgobin signed a PSA to purchase the 2068 Arthur Avenue property in her

 individual capacity on March 20, 2020.

        198.      The seller signed the PSA on March 23, 2020, thereby selling the 2068 Arthur

 Avenue property to Ramgobin for $231,960.

        199.      The seller would not have signed the PSA but for the 2068 Arthur Fraud No. 1.




                                                  34
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 35 of 111 PageID #: 35




           200.   On March 26, 2020, Ramgobin and the seller signed an amendment to the PSA to

 permit Ramgobin to take title to the property in the name of defendant 2068 Arthur Group Corp.

           201.   But Chinapen and Ramgobin were not satisfied with merely buying the property

 for significantly less than a bona fide third party had offered and demanded a $40,000 seller

 credit.    Accordingly, on March 25, 2020, Remedios, acting on behalf of Chinapen and in

 furtherance of Defendants’ fraudulent conspiracy and criminal enterprise, manually approved a

 $40,000 seller credit in favor of 2068 Arthur Group Corp that Remedios falsely represented was

 for the purpose of compensating the buyer for the cost of purported necessary repairs to the

 property (the “2068 Arthur Fraud No. 2” and, collectively with the 2068 Arthur Fraud No. 1, the

 “2068 Arthur Fraud”).

           202.   Remedios, Chinapen and Ramgobin knew the 2068 Arthur Fraud No. 2 was false

 at the time it was made because they knew that the property did not need $40,000 in repairs, nor

 was there any other legitimate basis for the $40,000 seller credit that Chinapen and Ramgobin

 demanded.

           203.   The sale closed on May 13, 2020 at an effective final sale price of $191,960.

           204.   Voro LLC (Chinapen) served as the buyer’s agent in connection with the

 transaction, and Sheldon May served as the closing agent. All of them acted on behalf of

 Defendants’ fraudulent conspiracy and criminal enterprise in their actions relating to the sale of

 the 2068 Arthur Avenue property.

           205.   Chinapen or his agent paid an illegal $5,000 kickback payment to Remedios as

 compensation for his criminal conduct to facilitate the unlawful sale of the 2068 Arthur Avenue

 property to Ramgobin (via 2068 Arthur Group Corp), in furtherance of Defendants’ fraudulent

 conspiracy and criminal enterprise.




                                                  35
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 36 of 111 PageID #: 36




        206.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, 2068 Arthur

 Group Corp, Ramgobin, Remedios, Malilay, and the Closing Agent Defendants, the 2068 Arthur

 Avenue property would have sold for at least $318,960.

        207.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, 2068 Arthur

 Group Corp, Ramgobin, Remedios, Malilay, and the Closing Agent Defendants, plaintiff AOA

 would have received a larger buyer’s premium and plaintiff RHSS would have received a larger

 commission based upon the difference between the price that the property should have sold for

 and the actual sale price that defendants Voro LLC, Chinapen, 2068 Arthur Group Corp,

 Ramgobin, Remedios, Malilay, and the Closing Agent Defendants procured through their

 concerted fraud.

                            1880 Longfellow Avenue, East Meadow, NY

        208.    Using deceit and artifice, Defendant Ramgobin purchased the property located at

 1880 Longfellow Avenue in East Meadow, New York outside the normal process on the Hubzu

 platform for $93,500 less than a legitimate bidder had offered to pay.

        209.    When the final auction cycle for the property started, the list price was $413,400,

 the starting bid price was $279,000, and the seller’s confidential reserve price was $372,060.

        210.    The highest bid by a bona fide third party bidder in the final auction cycle was

 $443,500, which was above the seller’s confidential reserve price.

        211.    Remedios manually cancelled the listing in the Hubzu system on the pretext that

 the bidder had “fallen out” of the system by failing to respond to the invitation to enter into a

 PSA with the seller. At the time Remedios manually cancelled the listing, he knew the bid was

 legitimate or had no reason to believe that the bid was illegitimate.




                                                  36
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 37 of 111 PageID #: 37




        212.   On February 26, 2020, using wires across international and/or state lines, and in

 furtherance of Defendants’ fraudulent conspiracy and criminal enterprise, defendant Tung

 Nguyen emailed Remedios the Multiple Property Offer, which included an offer to purchase the

 1880 Longfellow Avenue property for $350,000.

        213.   That same day, Remedios, using wires across international and/or state lines,

 emailed the seller and requested approval to sell the property to Ramgobin for $350,000.

        214.   In furtherance of Defendants’ fraudulent conspiracy and criminal enterprise,

 Remedios did not disclose to the seller that the legitimate prevailing bidder had offered to

 purchase the property for $443,500 (the “1880 Longfellow Fraud”). Although he had a duty to

 disclose that information to the seller, Remedios intentionally did not disclose that information

 for the specific purpose of aiding and abetting Chinapen and Ramgobin in their fraudulent

 conspiracy and criminal enterprise.

        215.   Relying upon the 1880 Longfellow Fraud, the seller agreed to sell the property to

 Ramgobin (acting as Chinapen’s agent) for $350,000.

        216.   The seller would not have agreed to sell the 1800 Longfellow Avenue property to

 Ramgobin for $350,000 if Remedios had disclosed the $443,500 offer to the seller.

        217.   On February 27, 2020, Ramgobin formed defendant LFA1880 Group Corp, a

 New York corporation, to consummate Defendants’ fraudulent conspiracy by serving as the

 entity that would purchase the 1880 Longfellow Avenue property.

        218.   Once the seller accepted the $350,000 offer, Remedios, using wires across

 international and/or state lines, commenced a one day auction on the Hubzu platform for the

 1880 Longfellow Avenue property, in collusion with Chinapen and Ramgobin, for the purpose of




                                                37
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 38 of 111 PageID #: 38




 allowing Ramgobin to submit a bid for $350,000 so that the transaction would be automatically

 documented through the Hubzu platform as if it were a legitimate sale to a prevailing bidder.

        219.    Ramgobin, using wires across international and/or state lines in furtherance of the

 Defendants’ fraudulent conspiracy, submitted a single bid of $350,000 for the 1880 Longfellow

 Avenue property, which Remedios promptly accepted by manually manipulating the Hubzu

 system.

        220.    On March 2, 2020, as a result of the 1880 Longfellow Fraud, Ramgobin, on

 behalf of LFA1880 Group Corp, signed a PSA to acquire the property.

        221.    The transaction closed on March 31, 2020 at a final sale price of $350,000.

        222.    Defendant Voro LLC (Chinapen) served as the buyer’s agent in connection with

 the transaction, Sheldon May served as the closing agent and defendant Torres served as the

 listing agent. All of them acted on behalf of Defendants’ fraudulent conspiracy and criminal

 enterprise in their actions relating to the sale of the 1880 Longfellow Avenue property.

        223.    Chinapen or his agent paid an illegal $3,000 kickback payment to Remedios as

 compensation for his criminal conduct to facilitate the unlawful sale of the 1880 Longfellow

 Avenue property to Ramgobin (via LFA1880 Group Corp), in furtherance of Defendants’

 fraudulent conspiracy and criminal enterprise.

        224.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, LFA1880

 Group Corp, Ramgobin, Remedios, Torres, Malilay, and the Closing Agent Defendants, the 1880

 Longfellow Avenue property would have sold for at least $443,500.

        225.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, LFA1880

 Group Corp, Ramgobin, Remedios, Torres, Malilay, and the Closing Agent Defendants, plaintiff

 AOA would have received a larger buyer’s premium and plaintiff RHSS would have received a




                                                  38
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 39 of 111 PageID #: 39




 larger commission based upon the difference between the price that the property should have

 sold for and the actual sale price that defendants Voro LLC, Chinapen, LFA1880 Group Corp,

 Ramgobin, Remedios, Torres, Malilay, and the Closing Agent Defendants procured through their

 concerted fraud.

                                     38 Horn Lane, Levittown, NY

        226.      Using deceit and artifice, Defendant Ramgobin purchased the property located at

 38 Horn Lane in Levittown, New York outside the normal process on the Hubzu platform for

 approximately $63,000 less than she should have paid.

        227.      When the final auction cycle for the property started, the list price was $381,600,

 the starting bid price was $275,000, and the seller’s confidential reserve price was $339,624.

        228.      The last auction cycle ended on March 23, 2020. Multiple bidders submitted bids

 above the reserve price.

        229.      Five bidders that had submitted bids above the reserve price did not respond to

 communications through the Hubzu platform inviting them to enter into a PSA with the seller.

        230.      In furtherance of Defendants’ fraudulent conspiracy and criminal enterprise, and

 at the direction of Chinapen and Ramgobin, Remedios did not place the property back into

 another auction cycle.

        231.      In furtherance of Defendants’ fraudulent conspiracy and criminal enterprise,

 Remedios did not contact a legitimate bidder who had submitted a backup bid above the seller’s

 reserve price.

        232.      Instead, on May 8, 2020, defendant Tung Nguyen emailed Remedios, in

 furtherance of Defendants’ fraudulent conspiracy and criminal enterprise, using wires across

 international and/or state lines, and advised Remedios that she had an “investor” (Ramgobin)




                                                  39
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 40 of 111 PageID #: 40




 who wanted to buy the 38 Horn Lane property for $280,000, all cash. In order to make the

 transaction look legitimate, Remedios responded that another buyer signed a contract but if they

 “happen to fallout we will proceed with the contract at your offer.”

        233.    A week later, on May 15, 2020, Ramgobin formed defendant Horn Lane Group

 Corp, a New York corporation, to consummate Defendants’ fraudulent conspiracy by serving as

 the entity that would purchase the 38 Horn Lane property.

        234.    In furtherance of Defendants’ fraudulent conspiracy and criminal enterprise,

 Remedios knowingly and intentionally ignored the prior bona fide bid above the seller’s

 confidential reserve price.

        235.    Although he had a duty to do so, Remedios knowingly and purposefully did not

 disclose to the seller that a legitimate bidder had submitted a bid above the confidential reserve

 price (the “38 Horn Fraud”). Remedios did not disclose that information to the seller for the

 specific purpose of aiding and abetting Ramgobin and Chinapen in their fraudulent conspiracy

 and criminal enterprise to purchase the property for significantly less than a legitimate buyer

 would have otherwise paid for it.

        236.    Relying upon the 38 Horn Fraud, on May 15, 2020, the seller agreed to sell the

 property to Ramgobin (acting as Chinapen’s agent) for $280,000.

        237.    On May 19, 2020, Chinapen, Ramgobin and Remedios caused the execution of a

 PSA between the seller and Horn Lane Group Corp pursuant to which it would purchase the 38

 Horn Lane property for $280,000.

        238.    The seller would not have approved the PSA with Horn Lane Group Corp but for

 the 38 Horn Fraud.

        239.    The sale closed on June 12, 2020 at a final sale price of $280,000.




                                                 40
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 41 of 111 PageID #: 41




        240.       Voro LLC (Chinapen) served as the buyer’s agent in connection with the

 transaction and Sheldon May served as the closing agent. All of them acted on behalf of

 Defendants’ fraudulent conspiracy and criminal enterprise in their actions relating to the sale of

 the 38 Horn Lane property.

        241.       Chinapen or his agent paid an illegal $5,000 kickback payment to Remedios as

 compensation for his criminal conduct to facilitate the unlawful sale of the 38 Horn Lane

 property to Ramgobin (via Horn Lane Group Corp), in furtherance of Defendants’ fraudulent

 conspiracy and criminal enterprise.

        242.       But for the fraudulent conduct of defendants Voro LLC, Chinapen, Horn Lane

 Group Corp, Ramgobin, Remedios, Malilay, and the Closing Agent Defendants, the 38 Horn

 Lane property would have sold for at least $343,020.

        243.       But for the fraudulent conduct of defendants Voro LLC, Chinapen, Horn Lane

 Group Corp, Ramgobin, Remedios, Malilay, and the Closing Agent Defendants, plaintiff AOA

 would have received a larger buyer’s premium and plaintiff RHSS would have received a larger

 commission based upon the difference between the price that the property should have sold for

 and the actual sale price that defendants Voro LLC, Chinapen, Horn Lane Group Corp,

 Ramgobin, Remedios, Malilay, and the Closing Agent Defendants procured through their

 concerted fraud.

                                37 Canterbury Drive, Wading River, NY

        244.       Using deceit and artifice, Defendant Ramgobin purchased the property located at

 37 Canterbury Drive, in Wading River, New York for $30,500 less than a legitimate bidder had

 offered to pay.




                                                  41
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 42 of 111 PageID #: 42




        245.     When the final auction cycle for the property started, the list price was $493,500,

 the starting bid price was $368,000, and the seller’s confidential reserve price was $449,085.

        246.     The highest bid during the final auction cycle was a bid from a bona fide bidder

 for $390,500, which was below the seller’s confidential reserve price.

        247.     In furtherance of Defendants’ fraudulent conspiracy and criminal enterprise,

 Remedios did not place the property back into another auction cycle after it failed garner any

 bids above the seller’s confidential reserve price.

        248.     On June 4, 2020, defendant Allysa Nguyen emailed Remedios, in furtherance of

 Defendants’ fraudulent conspiracy and criminal enterprise, using wires across international

 and/or state lines, and advised Remedios that she had an “investor” (Ramgobin) who wanted to

 buy the 37 Canterbury Drive property for $360,000, all cash.             One hour later, Remedios

 responded via email and told Nguyen the offer was approved.

        249.     Remedios, using wires across international and/or state lines, manually accepted

 the $360,000 offer from Canterbury Drive Group Corp that had been submitted outside the

 Hubzu system.

        250.     On the same date, Ramgobin formed defendant Canterbury Drive Group Corp, a

 New York corporation, to consummate Defendants’ fraudulent conspiracy by serving as the

 entity that would purchase the 37 Canterbury Drive property.

        251.     Although he had a duty to do so, Remedios knowingly and purposefully did not

 disclose to the seller that a bidder had submitted a legitimate offer to purchase the property for

 $390,500 (the “37 Canterbury Drive Fraud”). Although he had a duty to do so, Remedios did not

 disclose that information to the seller for the specific purpose of aiding and abetting defendants

 Ramgobin and Chinapen in their fraudulent conspiracy and criminal enterprise to purchase the




                                                  42
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 43 of 111 PageID #: 43




 property for over $30,000 less than a legitimate buyer would have otherwise paid for the

 property.

        252.    The seller would not have accepted Ramgobin’s $360,000 offer but for the 37

 Canterbury Drive Fraud.

        253.    On June 18, 2020, Ramgobin, on behalf of Canterbury Drive Group Corp, signed

 a PSA to acquire the 37 Canterbury Drive property

        254.    The sale closed on August 26, 2020 at a final sale price of $360,000.

        255.    But for the 37 Canterbury Drive Fraud, the seller would not have sold the

 property to Canterbury Drive Group Corp.

        256.    Voro LLC (Chinapen) served as the buyer’s agent in connection with the

 transaction, and Sheldon May served as the closing agent. All of them acted on behalf of

 Defendants’ fraudulent conspiracy and criminal enterprise in their actions relating to the sale of

 the 37 Canterbury Drive property.

        257.    Chinapen or his agent paid an illegal $3,000 kickback payment to Remedios as

 compensation for his criminal conduct to facilitate the unlawful sale of the 37 Canterbury Drive

 property to Ramgobin (via Canterbury Drive Group Corp), in furtherance of Defendants’

 fraudulent conspiracy and criminal enterprise.

        258.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, Canterbury

 Drive Group Corp, Ramgobin, Remedios, Malilay, and the Closing Agent Defendants, the 37

 Canterbury Drive property would have sold for at least $390,500.

        259.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, Canterbury

 Drive Group Corp, Ramgobin, Remedios, Malilay, and the Closing Agent Defendants, plaintiff

 AOA would have received a larger buyer’s premium and plaintiff RHSS would have received a




                                                  43
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 44 of 111 PageID #: 44




 larger commission based upon the difference between the price that the property should have

 sold for and the actual sale price that defendants Voro LLC, Chinapen, Canterbury Drive Group

 Corp, Ramgobin, Remedios, Malilay, and the Closing Agent Defendants procured through their

 concerted fraud.

                                   865 Edward Street, Baldwin, NY

         260.    Using deceit and artifice, Defendant Ramgobin purchased the property located at

 865 Edward Street in Baldwin, New York for $90,000 less than she should have paid.

         261.    When the final auction cycle for the property started, the list price was $333,500,

 the starting bid price was $228,000, and the seller’s confidential reserve price was $300,150.

         262.    In furtherance of Defendants’ fraudulent conspiracy and criminal enterprise, and

 using wires across state lines, defendant Malilay sent an email to defendant Tung Nguyen on

 January 24, 2020 with a screen shot of Malilay’s computer showing the auction listing for the

 865 Edward Street property. Importantly, the property description shown in the screen shot

 Malilay sent stated that the property was “REO Occupied” and that bidders would not be

 permitted to view the property or conduct any inspections.

         263.    Ramgobin submitted the lone bid in the amount of $358,000, which was above

 both the list price and the seller’s confidential reserve price.

         264.    As the prevailing bidder, Ramgobin executed a PSA on January 30, 2020 to

 purchase the property for $358,000.

         265.    Then, on February 12, 2020, Remedios, acting on behalf of Chinapen and

 Ramgobin and in furtherance of Defendants’ fraudulent conspiracy and criminal enterprise,

 manually approved a $90,000 seller credit in favor of Ramgobin that Remedios and Allysa




                                                   44
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 45 of 111 PageID #: 45




 Nguyen falsely represented was for the purpose of compensating her for the cost of purported

 necessary repairs to the property (the “865 Edward Fraud”).

        266.    Remedios, Chinapen, Ramgobin and Allysa Nguyen knew the 865 Edward Fraud

 was false at the time it was made because they knew that the property did not need $90,000 in

 repairs, nor was there any other legitimate basis for the $90,000 seller credit. Moreover, because

 the property was occupied by a tenant at the time of the transaction, neither Ramgobin nor any of

 the other Defendants were permitted to access, view or inspect the property, which would have

 been necessary to determine that it required repairs that would cost $90,000.

        267.    The sale closed on February 26, 2020 at an effective final sale price of $268,000,

 which included a reduction of $90,000 for the fraudulent and fabricated seller credit Ramgobin

 procured. At the direction of Chinapen and Ramgobin, the deed for the property was issued in

 the name of defendant AMC66P Group Corp.

        268.    Chinapen served as Ramgobin’s agent in connection with the transaction, Torres

 served as the listing agent, and Sheldon May served as the closing agent. All of them acted on

 behalf of Defendants’ fraudulent conspiracy and criminal enterprise in their actions relating to

 the sale of the 865 Edward Street property.

        269.    But for the fraudulent conduct of defendants Chinapen, Ramgobin, Remedios,

 Torres, Malilay, and the Closing Agent Defendants, the 865 Edward Street property would have

 sold for $352,000.

                                3537 Daniel Crescent, Baldwin, NY

        270.    Using artifice and deceit, defendant Rahki Singh, acting as Chinapen’s agent,

 purchased the property located at 3537 Daniel Crescent in Glencove, New York outside the




                                                45
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 46 of 111 PageID #: 46




 normal process on the Hubzu platform for approximately $126,000 less than he should have paid

 for the property.

        271.    When the final auction cycle for the property started, the list price was $540,600,

 the starting bid price was $375,000 and the seller’s confidential reserve price was $486,540.

        272.    The highest bid from a legitimate third party bidder in the final auction cycle was

 $596,000, which was above the seller’s reserve price.

        273.    Following the conclusion of the auction cycle, defendant Torres, who was serving

 as the listing agent for the property, falsely represented to Remedios that the prevailing bidder

 was a sham bidder who would not complete the transaction.                Torres made this false

 representation for the purpose of providing Remedios with a pretext to cancel the prevailing bid

 and then manually manipulate the Hubzu platform to sell the property for a much lower price to

 Chinapen and/or his agents who were knowingly participating in the fraudulent conspiracy and

 criminal enterprise.

        274.    On May 26, 2020, Remedios requested an Altisource Senior Specialist to cancel

 the prevailing bid of $596,000 on the pretext, provided by Torres, that the prevailing bidder was

 a sham bidder. At the time Remedios requested that the $596,000 offer be cancelled, he knew

 the bid was legitimate or had no reason to believe that the bid was illegitimate or that the bidder

 was a sham bidder.

        275.    Remedios, acting at the direction of Ramgobin and Chinapen and in furtherance

 of their fraudulent conspiracy and criminal enterprise, using wires across international and/or

 state lines, emailed the seller to request approval to sell the property to an “investor” for

 $400,000.




                                                 46
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 47 of 111 PageID #: 47




        276.    On May 26, 2020, defendant Allysa Nguyen emailed Remedios, at the direction

 of Ramgobin and Chinapen, in furtherance of Defendants’ fraudulent conspiracy and criminal

 enterprise, using wires across international and/or state lines, and advised Remedios that she had

 an “investor” (Ramgobin) interested in purchasing the 3537 Crescent property for $400,000. Not

 even an hour later, Remedios responded that the offer was approved.

        277.    Although he had a duty to do so, Remedios knowingly and purposefully did not

 disclose to the seller that there had been a bid for $596,000, which was above the seller’s

 confidential reserve price, nor did Remedios disclose that he had cancelled that bid based upon

 the false representation by Torres (the “Daniel Crescent Fraud No. 1”). Remedios did not

 disclose that information for the specific purpose of aiding and abetting Ramgobin and Chinapen

 in their criminal enterprise so that they could purchase the property for significantly less than a

 legitimate buyer would have otherwise paid.

        278.    In reliance on the information provided by Remedios, on May 26, 2020, the seller

 agreed to accept the $400,000 offer made by Singh on behalf of Chinapen.

        279.    The seller would not have accepted Singh’s $400,000 offer but for the Daniel

 Crescent Fraud No. 1.

        280.    On July 21, 2020, Singh, acting as Chinapen’s agent, formed defendant 3537

 Daniel Crescent Group Corp, a New York corporation, to consummate Defendants’ fraudulent

 conspiracy by serving as the entity that would purchase the 3537 Daniel Crescent property.

        281.    On July 23, 2020, defendant Singh signed a PSA to acquire the property on behalf

 of 3537 Daniel Crescent Group Corp.

        282.    Following execution of the PSA, Remedios, acting on behalf of Chinapen and in

 furtherance of Defendants’ fraudulent conspiracy and criminal enterprise, contacted the seller by




                                                 47
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 48 of 111 PageID #: 48




 email, using wires across international and/or state lines, to request approval of a $50,000 seller

 credit that Remedios falsely represented was warranted to compensate the buyer for the cost of

 purported necessary repairs to the property (the “Daniel Crescent Fraud No. 2” and, collectively

 with the Daniel Crescent Fraud No. 1, the “Daniel Crescent Fraud”).

         283.    Remedios, Chinapen and Singh knew the Daniel Crescent Fraud No. 2 was false

 at the time it was made because they knew that the property did not need $50,000 in repairs, nor

 was there any other legitimate basis for the $50,000 seller credit Remedios requested at the

 direction of Chinapen and Singh and/or with their knowledge and consent.

         284.    The seller denied the request for a $50,000 seller credit for repairs. However, in

 reliance upon the Daniel Crescent Fraud No. 2, the seller agreed to provide a $20,000 seller

 credit for repairs.

         285.    The sale closed on July 31, 2020 at an effective final sale price of $380,000 after

 application of the $20,000 seller credit.

         286.    Voro LLC (Chinapen) served as the buyer’s agent in connection with the

 transaction, Torres served as the listing agent, and Sheldon May served as the closing agent. All

 of them acted on behalf of Defendants’ fraudulent conspiracy and criminal enterprise in their

 actions relating to the sale of the 3537 Daniel Crescent property.

         287.    Chinapen or his agent paid an illegal $20,000 kickback payment to Remedios as

 compensation for his criminal conduct to facilitate the unlawful sale of the 3537 Daniel Crescent

 property to Chinapen (via his agent Singh and 3537 Daniel Crescent Group Corp), in furtherance

 of Defendants’ fraudulent conspiracy and criminal enterprise.




                                                 48
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 49 of 111 PageID #: 49




        288.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, 3537 Daniel

 Crescent Group Corp, Singh, Remedios, Torres, Malilay, and the Closing Agent Defendants, the

 3537 Daniel Crescent property would have sold for at least $506,002.

        289.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, 3537 Daniel

 Crescent Group Corp, Singh, Remedios, Torres, Malilay, and the Closing Agent Defendants,

 plaintiff AOA would have received a larger buyer’s premium and plaintiff RHSS would have

 received a larger commission based upon the difference between the price that the property

 should have sold for and the actual sale price that defendants Voro LLC, Chinapen, 3537 Daniel

 Crescent Group Corp, Singh, Remedios, Torres, Malilay, and the Closing Agent Defendants

 procured through their concerted fraud.

                             1138 Ossipee Road, West Hempstead, NY

        290.    Using deceit and artifice, Ramgobin purchased the property located at 1138

 Ossipee Road in Hempstead, New York outside the normal process on the Hubzu platform for

 $80,000 less than she should have paid.

        291.    When the final auction cycle for the property started, the list price was $487,600,

 the starting bid price was $334,000, and the seller’s confidential reserve price was $427,625.

        292.    Although there were not any active bids submitted in Hubzu, on February 26,

 2020, using wires across international and/or state lines, and in furtherance of Defendants’

 fraudulent conspiracy and criminal enterprise, defendant Tung Nguyen emailed Remedios the

 Multiple Property Offer, which included an offer to purchase the 1138 Ossipee Road property for

 $350,000.




                                                 49
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 50 of 111 PageID #: 50




         293.     That same day, Remedios, using wires across international and/or state lines, and

 acting on behalf of Chinapen and Ramgobin and at their direction, emailed the seller and

 requested approval to sell the property to Ramgobin for $350,000.

         294.     On February 27, 2020, Ramgobin formed defendant OSSI1138 Group Corp, a

 New York corporation, to consummate Defendants’ fraudulent conspiracy by serving as the

 entity that would purchase the 1138 Ossipee Road property.

         295.     On or around March 2, 2020, Ramgobin, on behalf of OSSI1138 Group Corp,

 signed a PSA to acquire the property for $350,000.

         296.     After execution of the PSA, Remedios, at the directive of Chinapen and

 Ramgobin, requested approval from the seller to issue a $50,000 seller credit. Initially, the seller

 rejected the request because the $350,000 contract price was already more than $125,000 below

 the current MLS list price for the property and there was no support for the requested $50,000

 seller credit.

         297.     Despite the fact that the seller had rejected the request for a $50,000 seller credit,

 Remedios, acting on behalf of Defendants’ fraudulent enterprise and criminal conspiracy,

 unilaterally approved a $30,000 seller credit. A short time later, Remedios, again acting on

 behalf of Defendants’ fraudulent enterprise and criminal conspiracy, unilaterally approved an

 additional $50,000 seller credit “for Covid” (the “1138 Ossipee Fraud”). The 1138 Ossipee

 Fraud was directed by Chinapen and Ramgobin, for their and Defendants’ benefit through

 participation in their fraudulent conspiracy and criminal enterprise.

         298.     Chinapen, Ramgobin and Remedios knew the 1138 Ossipee Fraud was false at the

 time it was made because they knew that the property did not need $30,000 in repairs, the buyer




                                                   50
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 51 of 111 PageID #: 51




 did not need $50,000 “for Covid,” nor were there any other legitimate bases for the total $80,000

 seller credit Remedios approved.

        299.    The sale closed on June 4, 2020 at a final sale price of $270,000, which included a

 reduction of $80,000 for the fraudulent and fabricated seller credits Remedios approved and

 applied at the direction of Chinapen and Ramgobin.

        300.    Defendant Sheldon May served as the closing agent on the transaction, acting at

 all times on behalf of Defendants’ fraudulent conspiracy and criminal enterprise in its actions

 relating to the sale of the 1138 Ossipee Road property.

        301.    Chinapen or his agent paid an illegal $2,000 kickback payment to Remedios as

 compensation for his criminal conduct to facilitate the unlawful sale of the 1138 Ossipee Road

 property to Ramgobin (via OSSI1138 Group Corp), in furtherance of Defendants’ fraudulent

 conspiracy and criminal enterprise.

        302.    But for the fraudulent conduct of defendants OSSI1138 Group Corp, Chinapen,

 Ramgobin, Remedios, Malilay, and the Closing Agent Defendants, the 1138 Ossipee Road

 property would have sold for $350,000.

                                204 1st Avenue, East Northport, NY

        303.    Using artifice and deceit, Ramgobin purchased the property located at 204 1st

 Avenue in East Northport, New York outside the normal process on the Hubzu platform for

 $13,000 less than a legitimate bidder had offered to pay.

        304.    When the final auction cycle for the property started, the list price was $349,800,

 the starting bid price was $255,000, and the seller’s confidential reserve price was $318,318.

        305.    The highest bid by a bona fide third party bidder in the final auction cycle was

 $268,000, which was below the seller’s reserve price.




                                                 51
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 52 of 111 PageID #: 52




        306.    On April 30, 2020, defendant Tung Nguyen emailed Remedios, in furtherance of

 Defendants’ fraudulent conspiracy and criminal enterprise, using wires across international

 and/or state lines, and advised Remedios that she had an “investor” (Ramgobin) interested in

 purchasing the 204 1st Avenue property for $240,000, with a 30-day close. In her email, Nguyen

 conveys the following message from the broker (Chinapen) regarding the property: “This house

 has gone around more times than I can remember…..The house have been vacant for a long

 period of time now. It have weathered several storms and as you can see from the pictures a

 huge tree has come down and gone through the house literally…With all the rain it is saturated

 inside now….it was in rough shape to start with. Now the house is just sitting there deteriorating

 as the days go by.”

        307.    On May 18, 2020, Remedios, using wires across international and/or state lines,

 requested the seller’s approval to accept the $255,000 offer from 204 1st Avenue Group Corp that

 had been submitted outside the Hubzu system.

        308.    Although he had a duty to do so, Remedios knowingly and purposefully did not

 disclose to the seller that a legitimate bidder had submitted a bid for $268,000 for the property,

 which was $13,000 higher than Ramgobin’s offer (the “204 1st Avenue Fraud”). Remedios did

 not disclose that information to the seller for the specific purpose of aiding and abetting

 defendants Ramgobin and Chinapen in their fraudulent conspiracy and criminal enterprise to

 purchase the property for $13,000 less than a legitimate buyer would have otherwise paid for the

 property.

        309.    On May 19, 2020, Remedios emailed Nguyen and advised her that the “[o]ffer of

 $255,000 is approved,” indicating to Nguyen the amount the seller agreed to accept for the




                                                52
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 53 of 111 PageID #: 53




 property for the specific purpose of informing Ramgobin and Chinapen so that they could

 achieve yet another objective of their fraudulent conspiracy and criminal enterprise.

        310.     In reliance on the information provided by Remedios, on May 19, 2020, the seller

 agreed to accept Ramgobin’s $255,000 offer.

        311.     The seller would not have accepted Ramgobin’s $255,000 offer but for the 204 1st

 Avenue Fraud.

        312.     On May 19, 2020, defendant Ramgobin formed defendant 204 1st Avenue Group

 Corp, a New York corporation, to consummate Defendants’ fraudulent conspiracy by serving as

 the entity that would purchase the property.

        313.     On May 21, 2020, Ramgobin, on behalf of 204 1st Avenue Group Corp, signed a

 PSA to acquire the 204 1st Avenue property.

        314.     The sale closed on June 30, 2020 at a final sale price of $255,000.

        315.     Voro LLC (Chinapen) served as the buyer’s agent in connection with the

 transaction, Torres served as the listing agent, and Sheldon May served as the closing agent. All

 of them acted on behalf of Defendants’ fraudulent conspiracy and criminal enterprise in their

 actions relating to the sale of the 204 1st Avenue property.

        316.     Chinapen or his agent paid an illegal $2,000 kickback payment to Remedios as

 compensation for his criminal conduct to facilitate the unlawful sale of the 204 1st Avenue

 property to Ramgobin (via 204 1st Avenue Group Corp), in furtherance of Defendants’ fraudulent

 conspiracy and criminal enterprise.

        317.     But for the fraudulent conduct of defendants Voro LLC, Chinapen, 204 1st

 Avenue Group Corp, Ramgobin, Remedios, Torres, Malilay, and the Closing Agent Defendants,

 the 204 1st Avenue property would have sold for at least $268,000.




                                                  53
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 54 of 111 PageID #: 54




        318.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, 204 1st

 Avenue Group Corp, Ramgobin, Remedios, Torres, Malilay, and the Closing Agent Defendants,

 plaintiff AOA would have received a larger buyer’s premium and plaintiff RHSS would have

 received a larger commission based upon the difference between the price that the property

 should have sold for and the actual sale price that defendants Voro LLC, Chinapen, 204 1st

 Avenue Group Corp, Ramgobin, Remedios, Torres, Malilay, and the Closing Agent Defendants

 procured through their concerted fraud.

                                48 Twin River Drive, Oakdale, NY

        319.    Using deceit and artifice, Defendant Ramgobin purchased the property located at

 48 Twin River Drive in Oakdale, New York outside the normal process on the Hubzu platform

 for approximately $75,000 less than she should have paid.

        320.    When the final auction cycle for the property started, the list price was $649,000,

 the starting bid price was $414,000, and the seller’s confidential reserve price was $577,610.

        321.    No bids were submitted during that final auction cycle.

        322.    Upon information and belief, Remedios, in furtherance of Defendants’ fraudulent

 conspiracy and criminal enterprise and using wires across international and/or state lines, advised

 defendant Tung Nguyen of the amount the seller was willing to accept for the 48 Twin River

 Drive property and sent fraudulent emails to make the deal look legitimate.

        323.    Specifically, on or about June 16, 2020, Nguyen emailed Remedios across

 international and/or state lines and advised Remedios that an “investor” was interested in the 48

 Twin River Drive property and was willing to make an all cash offer of $517,000.




                                                 54
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 55 of 111 PageID #: 55




        324.    Remedios responded to Nguyen the next day, June 17, 2020. Remedios advised

 Nguyen that the seller would accept $518,000 for the property. Predictably, Nguyen responded

 promptly and advised Remedios that the “investor” (i.e., Chinapen) accepted.

        325.    That same day, defendant Ramgobin formed defendant Twin River Group Corp, a

 New York corporation, to consummate Defendants’ fraudulent conspiracy by serving as the

 entity that would purchase the 48 Twin River Drive property.

        326.    On June 22, 2020, Ramgobin, on behalf of Twin River Group Corp, signed a PSA

 to acquire the 48 Twin River Drive property.

        327.    Prior to closing, on July 16, 2020, Remedios, acting on behalf of Ramgobin and

 Chinapen and in furtherance of Defendants’ fraudulent conspiracy and criminal enterprise,

 manually approved a $10,000 seller credit in favor of Twin River Group Corp that Remedios and

 Tung Nguyen represented was needed because of the buyer’s salary being reduced “due to

 Covid” and the buyer’s hard money lender being short $25,000 (the “48 Twin River Fraud”).

        328.    Ramgobin, Chinapen Remedios and Tung Nguyen knew the 48 Twin River Fraud

 was false at the time because they all knew the buyer did not need $10,000 “for Covid,” because

 of a salary reduction, nor were there any other legitimate bases for the $10,000 seller credit

 Remedios approved.

        329.    The sale closed on July 24, 2020 at an effective final sale price $508,000, which

 included a reduction of $10,000 for the fraudulent and fabricated seller credit Remedios applied.

        330.    Voro LLC (Chinapen) served as the buyer’s agent in connection with the

 transaction, and Sheldon May served as the closing agent. All of them acted on behalf of

 Defendants’ fraudulent conspiracy and criminal enterprise in their actions relating to the sale of

 the 48 Twin River Drive property.




                                                55
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 56 of 111 PageID #: 56




        331.   But for the fraudulent conduct of defendants Voro LLC, Chinapen, Twin River

 Group Corp, Ramgobin, Remedios, Malilay, and the Closing Agent Defendants, the 48 Twin

 River Drive property would have sold for at least $583,386.

                              135 Robby Lane, New Hyde Park, NY

        332.   Using deceit and artifice, Ramgobin purchased the property located at 135 Robby

 Lane in New Hyde Park, New York outside the normal process on the Hubzu platform for

 approximately $100,000 less than a legitimate bidder had offered to pay.

        333.   When the property was first listed on Hubzu on January 22, 2020, the list price

 was $816,200, the starting bid price was 552,000, and the seller’s confidential reserve price was

 $726,418.

        334.   Three days later, on January 24, 2020, a bid of $822,500 was accepted. The

 property then remained under contract for more than five months until it was abruptly cancelled

 on June 2, 2020.

        335.   On May 29, 2020, defendant Allysa Nguyen emailed Remedios, in furtherance of

 Defendants’ fraudulent conspiracy and criminal enterprise, using wires across international

 and/or state lines, and advised Remedios that she had a buyer interested in purchasing the 135

 Robby Lane property for $675,000. Two days later on June 1, 2020, Remedios responded to

 Nguyen and advised her that the offer was approved.

        336.   The same day, June 1, 2020, Ramgobin formed defendant Robby Lane Group

 Corp, a New York corporation, to consummate Defendants’ fraudulent conspiracy by serving as

 the entity that would purchase the Robby Lane property.

        337.   Using wires across international and/or state lines, Remedios sent the seller a

 request for approval to accept the $675,000 offer from Robby Lane Group Corp on or about June




                                                56
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 57 of 111 PageID #: 57




 3, 2020. Remedios intentionally omitted from that request for approval the internal “asset value”

 of $770,000 and the then-current MLS list price of the property, $816,200 ( the “Robby Lane

 Fraud No. 1”). Remedios committed the Robby Lane Fraud No. 1 in concert with Ramgobin and

 Chinapen, at their direction and for their benefit.

        338.    Remedios had a duty to provide the seller with the list price and asset value for

 the property in conjunction with his request for approval of the $675,000 offer submitted by

 Ramgobin outside the Hubzu platform.          Indeed, internal procedures required Remedios to

 provide that information to the seller, especially where, as in this case, Remedios requested

 approval for an offer nearly $100,000 lower than the most recent internal valuation of the

 property.

        339.    If Remedios had not committed the Robby Lane Fraud No. 1, the seller would not

 have accepted or authorized the sale to defendant Robby Lane Group Corp for $675,000.

        340.    Because of the Robby Lane Fraud No. 1, however, Ramgobin, on behalf of Robby

 Lane Group Corp, signed a PSA on June 3, 2020 to acquire the property for $675,000.

        341.    Prior to closing, on or around June 22, 2020, Remedios fraudulently represented

 to the seller, by wire across international and/or state lines, that the buyer (Robby Lane Group

 Corp) did not have sufficient funds to close because its lender reduced the loan amount.

 Remedios intentionally omitted the ratio of the loan proceeds to the actual sale price from his

 request to the seller, and instead included only the ratio of the loan proceeds to the much higher

 internal asset value (the “Robby Lane Fraud No. 2,” and collectively with the Robby Lane Fraud

 No. 1, the “Robby Lane Fraud”). Remedios committed the Robby Lane Fraud No. 2 in concert

 with Ramgobin and Chinapen, at their direction and for their benefit.




                                                  57
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 58 of 111 PageID #: 58




        342.    In reliance upon the Robby Lane Fraud No. 2, the seller agreed to provide a

 $20,000 seller credit, reducing the effective final purchase price to $655,000.

        343.    Remedios, Chinapen and Ramgobin knew the Robby Lane No. 2 was false at the

 time it was made because they knew that the $675,000 offer from Ramgobin and Chinapen was a

 cash offer and that they neither needed nor intended to seek financing to facilitate the purchase.

        344.    If Remedios, Chinapen and Ramgobin had not committed the Robby Lane Fraud

 No. 2, the seller would not have approved a seller credit of $20,000 to help offset the fictional

 loan shortfall Remedios alleged.

        345.    The sale closed on June 25, 2020 at a final effective sale price of $655,000, which

 included the $20,000 seller credit fraudulently obtained by Remedios at the direction of

 Chinapen and Ramgobin and for their benefit.

        346.    Voro LLC (Chinapen) served as the buyer’s agent in connection with the

 transaction, and Sheldon May served as the closing agent. All of them acted on behalf of

 Defendants’ fraudulent conspiracy and criminal enterprise in their actions relating to the sale of

 the 135 Robby Lane property.

        347.    Chinapen or his agent paid an illegal $15,000 kickback payment to Remedios as

 compensation for his criminal conduct to facilitate the unlawful sale of the 135 Robby Lane

 property to Ramgobin (via Robby Lane Group Corp), in furtherance of Defendants’ fraudulent

 conspiracy and criminal enterprise.

        348.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, Robby Lane

 Group Corp, Ramgobin, Remedios, Malilay, and the Closing Agent Defendants, the 135 Robby

 Lane property would have sold for at least $755,475.




                                                 58
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 59 of 111 PageID #: 59




        349.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, Robby Lane

 Group Corp, Ramgobin, Remedios, Malilay, and the Closing Agent Defendants, plaintiff AOA

 would have received a larger buyer’s premium and plaintiff RHSS would have received a larger

 commission based upon the difference between the price that the property should have sold for

 and the actual sale price that defendants Voro LLC, Chinapen, Robby Lane Group Corp,

 Ramgobin, Remedios, Malilay, and the Closing Agent Defendants procured through their

 concerted fraud.

                                 155 Lincoln Avenue, Yonkers, NY

        350.    Using deceit and artifice, Defendant Ramgobin purchased the property located at

 155 Lincoln Avenue in Yonkers, New York outside the normal process on the Hubzu platform

 for approximately $91,000 less than a legitimate bidder had offered to pay.

        351.    When the final auction cycle for the property started, the list price was $506,200,

 the starting bid price was $369,000, and the seller’s confidential reserve price was $450,518.

        352.    The highest bid by a bona fide third party bidder in the final auction cycle was

 $538,518, which was above the seller’s reserve price.

        353.    On June 4, 2020, defendant Allysa Nguyen emailed Remedios, in furtherance of

 Defendants’ fraudulent conspiracy and criminal enterprise, using wires across international

 and/or state lines, and advised Remedios that she had an “investor” (Ramgobin) interested in

 purchasing the 155 Lincoln Avenue property for $385,000, all cash. The same day, Remedios

 responded that another offer had already been accepted, that the buyer had signed a PSA and that

 it was “with Torres.” Nguyen requested that Remedios keep her offer in mind should the deal fall

 through and Remedios agreed.




                                                 59
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 60 of 111 PageID #: 60




        354.    Then on June 25, 2020, Allyssa Nguyen emailed Remedios, in furtherance of

 Defendants’ fraudulent conspiracy and criminal enterprise, using wires across international

 and/or state lines, and advised Remedios that she has an “investor” (still Ramgobin), interested in

 purchasing the 155 Lincoln Avenue property for $400,000 cash. Not even two hours later,

 Remedios responded to Nguyen via email and advised that the offer was accepted.

        355.    The same date, June 25, 2020, defendant Ramgobin formed defendant Lincoln

 155 Group Corp, a New York corporation, to consummate Defendants’ fraudulent conspiracy by

 serving as the entity that would purchase the 155 Lincoln Avenue property.

        356.    Then, on or about June 26, 2020, Remedios, using wires across international

 and/or state lines, acting at the direction of Chinapen and Ramgobin, contacted the seller and

 requested approval to accept a $400,000 offer submitted manually by defendant Ramgobin

 outside of the Hubzu platform. In furtherance of Defendants’ fraudulent conspiracy and criminal

 enterprise, Remedios did not disclose to the seller that there was a $538,518 bid from a bona fide

 bidder, which was above the seller’s confidential reserve price, despite the fact that Remedios

 had a duty to disclose that material information to the seller (the “155 Lincoln Avenue Fraud”).

 Remedios intentionally did not disclose that information at the direction of Chinapen and

 Ramgobin and/or with their knowledge and consent, and for their benefit.

        357.    The seller would not have approved the sale to Lincoln 155 Group Corp but for

 the 155 Lincoln Avenue Fraud.

        358.    The sale closed on July 31, 2020 at a final sale price of $400,000.

        359.    Voro LLC (Chinapen) served as the buyer’s agent in connection with the

 transaction, and Sheldon May served as the closing agent. All of them acted on behalf of




                                                 60
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 61 of 111 PageID #: 61




 Defendants’ fraudulent conspiracy and criminal enterprise in their actions relating to the sale of

 the 155 Lincoln Avenue property.

        360.    Chinapen or his agent paid an illegal $7,000 kickback payment to Remedios as

 compensation for his criminal conduct to facilitate the unlawful sale of the 155 Lincoln Avenue

 property to Ramgobin (via Lincoln 155 Group Corp), in furtherance of Defendants’ fraudulent

 conspiracy and criminal enterprise.

        361.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, Lincoln 155

 Group Corp, Ramgobin, Remedios, Malilay, and the Closing Agent Defendants, the 155 Lincoln

 Avenue property would have sold for at least $491,065.

        362.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, Lincoln 155

 Group Corp, Ramgobin, Remedios, Malilay, and the Closing Agent Defendants, plaintiff AOA

 would have received a larger buyer’s premium and plaintiff RHSS would have received a larger

 commission based upon the difference between the price that the property should have sold for

 and the actual sale price that defendants Voro LLC, Chinapen, Lincoln 155 Group Corp,

 Ramgobin, Remedios, Malilay, and the Closing Agent Defendants procured through their

 concerted fraud.

                               38 Leland Avenue, New Rochelle, NY

        363.    Using deceit and artifice, Defendant Ramgobin purchased the property located at

 38 Leland Avenue in New Rochelle, New York outside the normal process on the Hubzu

 platform for approximately $65,000 less than a legitimate bidder had offered to pay.

        364.    When the final auction cycle for the property started, the list price was $358,900,

 the starting bid price was $258,000, and the seller’s confidential reserve price was $323,010.




                                                 61
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 62 of 111 PageID #: 62




        365.   The highest bid by a bona fide third party bidder in the final auction cycle was

 $376,500, which was above the seller’s reserve price.

        366.   Despite that, on May 2, 2020, Remedios, using wires across international and/or

 state lines, contacted the seller and asked if the seller would accept an offer of $280,000 from

 defendant Ramgobin submitted manually outside the Hubzu platform.            In furtherance of

 Defendants’ fraudulent conspiracy and criminal enterprise, Remedios did not inform the seller

 that there was a bona fide bid of $376,500 for the 38 Leland property as well as other bids

 around $370,000 submitted through the Hubzu platform (the “38 Leland Fraud No. 1”).

 Remedios did not disclose that information, despite having a duty to do so at the direction of

 and/or with the knowledge and consent of Chinapen and Ramgobin and for their benefit.

        367.   Relying upon the 38 Leland Fraud No. 1, the seller accepted Ramgobin’s offer of

 $280,000. But for the 38 Leland Fraud No. 1, the seller would not have accepted the $280,000

 offer from Ramgobin.

        368.   Chinapen, Ramgobin and Remedios knew the 38 Leland Fraud No. 1 was false

 because they knew that there were bona fide third party bidders willing and able to pay $100,000

 more than Ramgobin for the 38 Leland Avenue property.

        369.   On May 4, 2020, Ramgobin formed defendant 38 Leland Group Corp, a New

 York corporation, to consummate Defendants’ fraudulent conspiracy by serving as the entity that

 would purchase the 38 Leland Avenue property.

        370.   On May 7, 2020, Ramgobin, on behalf of 38 Leland Group Corp, signed a PSA to

 acquire the 38 Leland Avenue property.

        371.   Prior to closing, on June 8, 2020, Remedios, acting on behalf of Chinapen and in

 furtherance of Defendants’ fraudulent conspiracy and criminal enterprise, manually approved a




                                                62
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 63 of 111 PageID #: 63




 $10,000 seller credit in favor of 38 Leland Group Corp that Remedios and Tung Nguyen falsely

 represented was necessary for the buyer to close on the property because of Covid-19 (the “38

 Leland Fraud No. 2,” and, collectively with the 38 Leland Fraud No. 1, the “38 Leland Fraud”).

        372.    Remedios, Chinapen, Ramgobin and Tung Ngueyn knew the 38 Leland Fraud No.

 2 was false at the time because they knew that the buyer did not need a $10,000 seller credit to

 close due to Covid-19, nor was there any other legitimate basis for the $10,000 seller credit

 Remedios approved.

        373.    The sale closed on June 30, 2020 at a final effective sale price of $270,000, which

 reflected the fraudulent $10,000 seller credit Remedios unilaterally approved for the benefit of

 Ramgobin and Chinapen.

        374.    Voro LLC (Chinapen) served as the buyer’s agent in connection with the

 transaction, Torres served as the listing agent, and Sheldon May served as the closing agent. All

 of them acted on behalf of Defendants’ fraudulent conspiracy and criminal enterprise in their

 actions relating to the sale of the 38 Leland Avenue property.

        375.    Chinapen or his agent paid an illegal $5,000 kickback payment to Remedios as

 compensation for his criminal conduct to facilitate the unlawful sale of the 38 Leland Avenue

 property to Ramgobin (via 38 Leland Group Corp), in furtherance of Defendants’ fraudulent

 conspiracy and criminal enterprise.

        376.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, 38 Leland

 Group Corp, Ramgobin, Remedios, Torres, Malilay, and the Closing Agent Defendants, the 38

 Leland Avenue property would have sold for at least $335,930.

        377.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, 38 Leland

 Group Corp, Ramgobin, Remedios, Torres, Malilay, and the Closing Agent Defendants, plaintiff




                                                 63
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 64 of 111 PageID #: 64




 AOA would have received a larger buyer’s premium and plaintiff RHSS would have received a

 larger commission based upon the difference between the price that the property should have

 sold for and the actual sale price that defendants Voro LLC, Chinapen, 38 Leland Group Corp,

 Ramgobin, Remedios, Torres, Malilay, and the Closing Agent Defendants procured through their

 concerted fraud.

                                  26 Oak Avenue, Hempstead, NY

        378.    Using deceit and artifice, Defendant Ramgobin purchased the property located at

 26 Oak Avenue in Hempstead, New York outside the normal process on the Hubzu platform for

 $99,000 less than a legitimate bidder had offered to pay.

        379.    When the final auction cycle for the property started, the list price was $256,520,

 the starting bid price was $176,000, and the seller’s confidential reserve price was $228,303.

        380.    During that final auction cycle, a bona fide third party bidder submitted the high

 bid of $290,000, which was above the seller’s confidential reserve price.

        381.    Although Remedios had a duty to send a PSA to the prevailing bidder because the

 bid was above the seller’s confidential reserve price, Remedios, using wires across international

 and/or state lines, manipulated the Hubzu system so that it did not send a proposed PSA to that

 bona fide prevailing bidder.

        382.    On February 26, 2020, using wires across international and/or state lines, and in

 furtherance of Defendants’ fraudulent conspiracy and criminal enterprise, defendant Tung

 Nguyen emailed Remedios the Multiple Property Offer, which included an offer to purchase the

 26 Oak Avenue property for $200,000.

        383.    That same day, Remedios, using wires across international and/or state lines,

 emailed the seller and requested approval to sell the property to Ramgobin for $200,000.




                                                 64
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 65 of 111 PageID #: 65




        384.    Remedios knowingly and purposefully did not disclose to the seller that a

 legitimate bidder had submitted a prevailing bid in excess of the seller’s confidential reserve

 price during the last auction cycle (the “26 Oak Fraud No. 1”). Although Remedios had a duty to

 disclose that information to the seller, he did not do so at the direction of and/or with the

 knowledge and consent of Ramgobin and Chinapen, so that they could succeed in their

 fraudulent conspiracy and criminal enterprise to purchase the property for over $90,000 less than

 a legitimate buyer would have otherwise paid for the property.

        385.    In reliance on the information provided by Remedios, the seller agreed to accept

 Ramgobin’s $200,000 offer.

        386.    On February 27, 2020, Ramgobin formed defendant Oaka26 Group Corp as a

 New York corporation to consummate Defendants’ fraudulent conspiracy by serving as the entity

 that purchased the 26 Oak Avenue property.

        387.    On or around March 5, 2020, Ramgobin signed a PSA on behalf of Oaka26 Group

 Corp to acquire the property.

        388.    Following execution of the PSA, Remedios, acting at the direction of Chinapen

 and Ramgobin and for their benefit, approved an unsubstantiated and unwarranted $9,000 seller

 credit. Remedios approved the seller credit despite knowing that it was fraudulent because he

 had no basis for issuing the credit (the “26 Oak Fraud No. 2” and, collectively with 26 Oak Fraud

 No. 1, the “26 Oak Fraud”).

        389.    The sale closed on March 31, 2020 at an effective final sale price of $191,000.

        390.    Voro LLC (Chinapen) served as the buyer’s agent in connection with the

 transaction, and Sheldon May served as the closing agent. All of them acted on behalf of




                                                65
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 66 of 111 PageID #: 66




 Defendants’ fraudulent conspiracy and criminal enterprise in their actions relating to the sale of

 the 26 Oak Avenue property.

        391.    Chinapen or his agent paid an illegal $8,000 kickback payment to Remedios as

 compensation for his criminal conduct to facilitate the unlawful sale of 26 Oak Avenue property

 to Ramgobin (via Oaka26 Group Corp), in furtherance of Defendants’ fraudulent conspiracy and

 criminal enterprise.

        392.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, Oaka26 Group

 Corp, Ramgobin, Remedios, Malilay, and the Closing Agent Defendants, the 26 Oak Avenue

 property would have sold for at least $290,000.

        393.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, Oaka26 Group

 Corp, Ramgobin, Remedios, Malilay, and the Closing Agent Defendants, plaintiff AOA would

 have received a larger buyer’s premium and plaintiff RHSS would have received a larger

 commission based upon the difference between the price that the property should have sold for

 and the actual sale price that defendants Voro LLC, Chinapen, Oaka26 Group Corp, Ramgobin,

 Remedios and the Closing Agent Defendants procured through their concerted fraud.

                                 25 Parma Road, Island Park, NY

        394.    Using deceit and artifice, Defendant Ramgobin purchased the property located at

 25 Parma Road in Island Park, New York outside the normal process on the Hubzu platform for

 approximately $55,000 than she should have paid.

        395.    When the final auction cycle for the property started, the list price was $184,100,

 the starting bid price was $136,000, and the seller’s confidential reserve price was $163,849.

        396.    No bids were submitted during that final auction cycle.




                                                   66
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 67 of 111 PageID #: 67




        397.    Upon information and belief, Remedios, in furtherance of Defendants’ fraudulent

 conspiracy and criminal enterprise and using wires across international and/or state lines, advised

 defendant Tung Nguyen of the amount the seller was willing to accept for the 25 Parma Road

 property and sent fraudulent emails to make the deal look legitimate.

        398.    Specifically, on May 22, 2020, one of defendants Tung Nguyen, Allyssa Nguyen

 and Torres emailed Remedios across international and/or state lines and advised defendant

 Remedios that an “investor” was interested in the 25 Parma Road property and was willing to

 make an all cash offer of $125,000.

        399.    Remedios responded on May 22, 2020 and advised that the seller would accept

 $125,000 for the property.

        400.    That same day, defendant Ramgobin formed defendant 25 Parma Group Corp, a

 New York corporation, to consummate Defendants’ fraudulent conspiracy by serving as the

 entity that would purchase the 25 Parma Road property.

        401.    On May 26, 2020, Ramgobin signed a PSA on behalf of 25 Parma Group Corp to

 acquire the property.

        402.    One June 5, 2020, in furtherance of Defendants’ fraudulent conspiracy and

 criminal enterprise, using wires across international and/or state lines, defendant Allysa Nguyen

 sent the following email message to Remedios and another AOA employee, Subhadeep Das:

        The buyer for this property just called me. They are getting hard money on this house.
        Due to covid, the lender will not lend the full boat to the buyers. Buyers are asking if the
        seller will give a 10,000.00 credit.

        403.    Then again on June 22, 2020, in furtherance of Defendants’ fraudulent conspiracy

 and criminal enterprise, using wires across international and/or state lines, Allysa Nguyen sent

 the following email message to Remedios and Das:




                                                 67
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 68 of 111 PageID #: 68




        Due to covid the Hard money lender is lending a bit less. Buyer is asking if the seller
        will grant a credit of 10,000.00.

        404.    At the time Allysa Nguyen sent that email, she knew her statement was false and

 she intended that AOA, Altisource and its seller client would rely upon that statement in granting

 a baseless $10,000 seller credit.

        405.    Two minutes later, Remedios replied by email to Allysa Nguyen alone and asked

 “[d]id we not get a credit on this already?” Remedios knowingly and intentionally did not

 include Das on his email to Allysa because he believed his reply could concern Das and risk

 exposing Defendants’ fraudulent conspiracy and criminal enterprise.

        406.    Allysa replied by email less than a minute later, adding her Sheldon May

 colleague, defendant Tung Nguyen, to the thread and asking simply: “Tung?”

        407.    Prior to closing, Remedios, acting on behalf of Chinapen, Ramgobin and Allysa

 Nguyen, and in furtherance of Defendants’ fraudulent conspiracy and criminal enterprise,

 manually approved a $10,000 seller credit in favor of 25 Parma Group Corp without any basis

 (the “25 Parma Group Fraud”).

        408.    Chinapen, Ramgobin, Allysa Nguyen and Remedios all knew the 25 Parma Group

 Fraud was false at the time because they all knew that there was no legitimate basis for the

 $10,000 seller credit Remedios approved.

        409.    The sale closed on June 30, 2020 at an effective final sale price of $115,000,

 which included a reduction of $10,000 for the fraudulent and fabricated seller credit Remedios

 applied.

        410.    Voro LLC (Chinapen) served as the buyer’s agent in connection with the

 transaction, Torres served as the listing agent, and Sheldon May served as the closing agent. All




                                                68
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 69 of 111 PageID #: 69




 of them acted on behalf of Defendants’ fraudulent conspiracy and criminal enterprise in their

 actions relating to the sale of the 25 Parma Road property.

        411.     Chinapen or his agent paid an illegal $1,000 kickback payment to Remedios as

 compensation for his criminal conduct to facilitate the unlawful sale of the 25 Parma Road

 property to Ramgobin (via 25 Parma Group Corp), in furtherance of Defendants’ fraudulent

 conspiracy and criminal enterprise.

        412.     But for the fraudulent conduct of defendants Voro LLC, Chinapen, 25 Parma

 Group Corp, Ramgobin, Remedios, Torres, Malilay, and the Closing Agent Defendants, the 25

 Parma Road property would have sold for at least $170,403.

                                25-60 83rd Street, East Elmhurst, NY

        413.     Using deceit and artifice, Defendant Ramgobin purchased the property located at

 25-60 83rd Street in East Elmhurst, New York outside the normal process on the Hubzu platform

 for $212,040 less than a legitimate bidder had offered to pay.

        414.     When the final auction cycle for the property started, the list price was $805,600,

 the starting bid price was $551,000, and the seller’s confidential reserve price was $725,040.

        415.     As of March 2020, there was an active legitimate bid for $882,040, which was

 above the seller’s confidential reserve price.

        416.     On March 19, 2020, using wires across international and/or state lines, defendant

 Alyssa Nguyen, acting on behalf of Chinapen and Ramgobin, sent an email to Remedios stating

 that “an investor” (Ramgobin and Chinapen) wanted to purchase the 25-60 83rd Street property

 for $675,000.




                                                  69
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 70 of 111 PageID #: 70




        417.    That same day, Remedios, in furtherance of Defendants’ fraudulent conspiracy

 and criminal enterprise, using wires across international and/or state lines, emailed the seller and

 requested approval to sell the 25-60 83rd Street property to “an investor” for $675,000.

        418.    Although he had a duty to do so, Remedios knowingly and purposefully did not

 disclose to the seller that there was an active bid of $882,040 from a legitimate bidder, which

 was above the seller’s confidential reserve price (the “83rd Street Fraud No. 1”). Although he

 had a duty to do so, Remedios did not disclose that information to the seller for the specific

 purpose of aiding and abetting defendants Ramgobin and Chinapen in their fraudulent conspiracy

 and criminal enterprise to purchase the property for nearly $200,000 less than a legitimate buyer

 would have otherwise paid for the property.

        419.    Although the seller rejected Ramgobin’s $675,000 offer, the seller, in reliance on

 the information provided by Remedios, directed Remedios to relay a counter-offer of $700,000

 to Ramgobin.

        420.    The seller would not have agreed to sell the 25-60 83rd Street property for

 $700,000 but for the 83rd Street Fraud No. 1, as Ramgobin’s offer was nearly $200,000 less than

 an active bid for the property submitted by a legitimate bidder through the Hubzu platform.

        421.    On March 20, 2020, using wires across international and/or state lines, Remedios

 emailed Alyssa Nguyen and advised that the seller would sell the 25-60 83rd Street property for

 $700,000.

        422.    On March 30, 2020, Ramgobin formed defendant AMC83S Group Corp, a New

 York corporation, to consummate Defendants’ fraudulent conspiracy by serving as the entity that

 would purchase the 25-60 83rd Street property.




                                                  70
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 71 of 111 PageID #: 71




        423.    On April 1, 2020, Ramgobin, on behalf of AMC83S Group Corp, signed a PSA to

 acquire the 25-60 83rd Street property.

        424.    But Chinapen and Ramgobin were not satisfied with merely buying the property

 for $180,000 less than a bona fide third party had offered, and demanded an additional seller

 credit of $30,000. Accordingly, on May 1, 2020, Remedios fraudulently represented to the seller

 in furtherance of his conspiracy with Chinapen and Ramgobin, that the investor (defendant

 Ramgobin) needed a $30,000 seller credit because the hard money lender cut the amount they

 were willing to loan due to Covid (the “83rd Street Fraud No. 2” and, collectively with the 83rd

 Street Fraud No. 1, the “83rd Street Fraud”).

        425.    In reliance upon the 83rd Street Fraud No. 2, on May 4, 2020, the seller agreed to

 provide a $30,000 seller credit, reducing the effective final purchase price to $670,000.

        426.    Remedios, Chinapen and Ramgobin knew the 83rd Street Fraud No. 2 was false at

 the time it was made because they all knew there was no legitimate basis for the $30,000 seller

 credit Remedios had approved.

        427.    The sale closed on June 18, 2020 at the effective final sale price of $670,000.

        428.    But for the 83rd Street Fraud, the seller would not have approved the sale of the

 property to defendant AMC83S Group Corp.

        429.    Voro LLC (Chinapen) served as the buyer’s agent in connection with the

 transaction, and Sheldon May served as the closing agent. All of them acted on behalf of

 Defendants’ fraudulent conspiracy and criminal enterprise in their actions relating to the sale of

 the 25-60 83rd Street property.

        430.    Chinapen or his agent paid an illegal $5,000 kickback payment to Remedios as

 compensation for his criminal conduct to facilitate the unlawful sale of the 25-60 83rd Street




                                                 71
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 72 of 111 PageID #: 72




 property to Ramgobin (via AMC83S Group Corp), in furtherance of Defendants’ fraudulent

 conspiracy and criminal enterprise.

        431.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, AMC83S

 Group Corp, Ramgobin, Remedios, Malilay, and the Closing Agent Defendants, the 25-60 83rd

 Street property would have sold for $882,040.

        432.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, AMC83S

 Group Corp, Ramgobin, Remedios, Malilay, and the Closing Agent Defendants, plaintiff AOA

 would have received a larger buyer’s premium and plaintiff RHSS would have received a larger

 commission based upon the difference between the price that the property should have sold for

 and the actual sale price that defendants Voro LLC, Chinapen, AMC83S Group Corp,

 Ramgobin, Remedios, Malilay, and the Closing Agent Defendants procured through their

 concerted fraud.

                               1710 N Spur Drive, Central Islip, NY

        433.    Using deceit and artifice, Defendant Ramgobin purchased the property located at

 1710 N Spur Drive in Central Islip, New York outside the normal process on the Hubzu platform

 for approximately $108,000 less than a legitimate bidder had offered to pay.

        434.    When the final auction cycle for the property started, the list price was $214,500,

 the starting bid price was $149,000, and the seller’s confidential reserve price was $193,050.

        435.    Although the prevailing bidder in the final auction failed to sign a PSA to

 purchase the 1710 N Spur Drive property, the final auction cycle yielded a backup bid of from a

 legitimate third party bidder in the final auction cycle of $303,000, which was above the seller’s

 confidential reserve price.




                                                 72
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 73 of 111 PageID #: 73




        436.    However, after the prevailing bidder failed to execute a PSA, defendant Torres,

 who was serving as the listing agent for the property, falsely represented to Remedios that the

 bidder who submitted the bona fide backup bid of $303,000 was a sham bidder who would not

 complete the transaction. Torres made this false representation for the purpose of providing

 Remedios with a pretext to cancel the prevailing bid and then manually manipulate the Hubzu

 platform to sell the property for a much lower price to Chinapen and/or his agents who were

 knowingly participating in the fraudulent conspiracy and criminal enterprise.

        437.    On May 28, 2020, Remedios then manually cancelled the $303,000 backup bid in

 the Hubzu system on the pretext, provided by Torres, that it had been submitted by a sham

 bidder. At the time Remedios manually cancelled the bid, he knew the bid was legitimate or he

 had no reason to believe that the bid was illegitimate or that the bidder was a sham bidder. He

 nevertheless acted on behalf of Ramgobin and Chinapen in furtherance of their directive to

 facilitate their purchase of the property for less than fair value, and much less than the bona fide

 third party bidder had already offered.

        438.    Then on the same date, Remedios, using wires across international and/or state

 lines and in furtherance of Defendants’ fraudulent conspiracy and criminal enterprise, emailed

 the seller to request approval to sell the property to an “investor” (Ramgobin) for $195,000.

        439.    Although he had a duty to do so, Remedios knowingly and purposefully did not

 disclose to the seller that there had been a bid for $303,000, which was above the seller’s

 confidential reserve price, nor did Remedios disclose that he had cancelled that bid based upon

 the false representation by Torres (the “1710 N Spur Fraud”). Remedios did not disclose that

 information at the direction of Chinapen and Ramgobin and/or with their knowledge and

 consent, for the purpose of facilitating their purchase of the property for approximately $108,000




                                                 73
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 74 of 111 PageID #: 74




 less than a legitimate buyer would have otherwise paid for it, all as part of and in furtherance of

 Defendants’ fraudulent conspiracy and criminal enterprise.

        440.     In reliance on the information provided by Remedios, the seller agreed to accept

 the $195,000 offer from Ramgobin.

        441.     The seller would not have accepted Ramgobin’s $195,000 offer but for the 1710

 N Spur Fraud.

        442.     On May 29, 2020, Ramgobin formed defendant North Spur Group Corp, a New

 York corporation, to consummate Defendants’ fraudulent conspiracy by serving as the entity that

 would purchase the 1710 N Spur Drive property.

        443.     On June 2, 2020, Ramgobin, on behalf of North Spur Group Corp, signed a PSA

 to acquire the 1710 N Spur Drive property.

        444.     The sale closed on June 26, 2020 at a final sale price of $195,000.

        445.     Chinapen served as the buyer’s agent in connection with the transaction, Torres

 served as the listing agent, and Sheldon May served as the closing agent. All of them acted on

 behalf of Defendants’ fraudulent conspiracy and criminal enterprise in their actions relating to

 the sale of the 1710 N Spur Drive property.

        446.     Chinapen or his agent paid an illegal $3,000 kickback payment to Remedios as

 compensation for his criminal conduct to facilitate the unlawful sale of the 1710 N Spur Drive

 property to Ramgobin (via North Spur Group Corp), in furtherance of Defendants’ fraudulent

 conspiracy and criminal enterprise.

        447.     But for the fraudulent conduct of defendants Chinapen, North Spur Group Corp,

 Ramgobin, Remedios, Torres, Malilay, and the Closing Agent Defendants, the 1710 N Spur

 Drive property would have sold for $303,000.




                                                  74
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 75 of 111 PageID #: 75




        448.    But for the fraudulent conduct of defendants Chinapen, North Spur Group Corp,

 Ramgobin, Remedios, Torres, Malilay, and the Closing Agent Defendants, plaintiff AOA would

 have received a larger buyer’s premium and plaintiff RHSS would have received a larger

 commission based upon the difference between the price that the property should have sold for

 and the actual sale price that defendants Voro LLC, Chinapen, North Spur Group Corp,

 Ramgobin, Remedios, Torres, Malilay, and the Closing Agent Defendants procured through their

 concerted fraud.

                                  100 Rose Avenue, Roosevelt, NY

        449.    Using deceit and artifice, Defendant Ramgobin purchased the property located at

 100 Rose Avenue in Roosevelt, New York for approximately $100,000 less than a legitimate

 bidder had offered to pay.

        450.    On November 1, 2019, Ramgobin formed defendant Rose100 Group Corp, a New

 York corporation, to consummate Defendants’ fraudulent conspiracy by serving as the entity that

 would purchase the 100 Rose Avenue property.

        451.    Sometime before the final auction cycle for the property, and in furtherance of

 Defendants’ fraudulent conspiracy and criminal enterprise, Remedios, using wires across

 international and/or state lines, contacted Plaintiffs’ asset valuation team and requested a

 reduction of the asset value of the property based on false representations about the property.

        452.    On information and belief, Remedios contacted the asset valuation team at the

 direction of defendants Chinapen and Ramgobin, who had conveyed to Remedios their desire to

 purchase the property for substantially less than its value.

        453.    Remedios, acting in furtherance of Defendants’ fraudulent conspiracy and

 criminal enterprise, knowingly and purposefully made misrepresentations to Plaintiffs’ asset




                                                  75
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 76 of 111 PageID #: 76




 valuation team regarding the property so that they would reduce the asset value substantially,

 which would then make it much easier for Ramgobin to purchase the property for far less than its

 fair market value (the “100 Rose Fraud No. 1”).

        454.    As a direct and proximate result of the 100 Rose Fraud No. 1, Plaintiffs’ asset

 valuation team reduced the asset value assigned to the 100 Rose Avenue property, which resulted

 in a $115,830 decrease in the seller’s confidential reserve price, from $289,380 all the way down

 to $173,550.

        455.    When the final auction cycle for the property started, the new list price was

 $195,000, the new starting bid price was $134,000, and the seller’s confidential reserve price was

 now $173,550, all due to the 100 Rose Fraud No. 1.

        456.    In furtherance of Defendants’ fraudulent conspiracy and criminal enterprise, on or

 about February 27, 2020, defendant Tung Nguyen emailed Remedios, using wires across

 international and/or state lines, asking, on behalf of Chinapen and Ramgobin, that Remedios add

 the 100 Rose Avenue property to the Multiple Property Offer and inquiring whether the seller

 would accept $190,000 for it.

        457.    The following day, Tung Nguyen emailed Remedios and asked him to “[p]lease

 tell the seller that [the 100 Rose Avenue] property is in a very bad neighborhood.” Nguyen also

 asserted in his email that “[t]he occupants are drug dealers” and “the house is advertised as a

 multi-family” but “it is only a single family.” Finally, Nguyen stated that “[d]ue to this there is a

 significant price difference.”

        458.    Armed with the misrepresentations from Tung Nguyen and the reduced asset

 value secured through the 100 Rose Fraud No. 1, Remedios contacted the seller via email using




                                                  76
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 77 of 111 PageID #: 77




 wires across international and/or state lines and requested approval to accept an offer from an

 “investor” (Ramgobin) to purchase the property for $190.000.

        459.    Remedios, acting in furtherance of Defendants’ fraudulent conspiracy and

 criminal enterprise, knowingly and purposefully misrepresented to the seller that the asset value

 had been reduced to account for problems with the property so that defendants Ramgobin and

 Chinapen could succeed in their fraudulent conspiracy and criminal enterprise to purchase the

 property for significantly less than a legitimate buyer would have otherwise paid for the property

 (the “100 Rose Fraud No. 2” and, collectively with the 100 Rose Fraud No. 1, the “100 Rose

 Fraud”). Based on the 100 Rose Fraud, Remedios represented to the seller that the new and

 appropriate confidential reserve price was $173,550, which made the $190,000 offer from

 Ramgobin appear reasonable.

        460.    On March 1, 2020, Remedios responded to Nguyen via email with a counter offer

 of $200,000 from the seller.

        461.    On March 2, 2020, Nguyen replied to Remedios and asked whether the seller

 would accept $195,000 for the property.

        462.    In reliance on the information provided by Remedios, the seller agreed to accept

 Ramgobin’s $195,000 offer.

        463.    The seller would not have accepted Ramgobin’s $195,000 offer but for the 100

 Rose Fraud.

        464.    On March 5, 2020, Ramgobin, on behalf of Rose100 Group Corp, signed a PSA

 to acquire the 100 Rose Avenue property.

        465.    The sale closed on June 30, 2020 at a final sale price of $195,000.




                                                 77
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 78 of 111 PageID #: 78




        466.    Voro LLC (Chinapen) served as the buyer’s agent in connection with the

 transaction, Torres served as the listing agent, and Sheldon May served as the closing agent. All

 of them acted on behalf of Defendants’ fraudulent conspiracy and criminal enterprise in their

 actions relating to the sale of the 100 Rose Avenue property.

        467.    Chinapen or his agent paid an illegal $2,000 kickback payment to Remedios as

 compensation for his criminal conduct to facilitate the unlawful sale of the 100 Rose Avenue

 property to Ramgobin (via Rose100 Group Corp), in furtherance of Defendants’ fraudulent

 conspiracy and criminal enterprise.

        468.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, Rose100

 Group Corp, Ramgobin, Remedios, Torres, Malilay, and the Closing Agent Defendants, the 100

 Rose Avenue property would have sold for at least $295,168.

        469.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, Rose100

 Group Corp, Ramgobin, Remedios, Torres, Malilay, and the Closing Agent Defendants, plaintiff

 AOA would have received a larger buyer’s premium and plaintiff RHSS would have received a

 larger commission based upon the difference between the price that the property should have

 sold for and the actual sale price that defendants Voro LLC, Chinapen, Rose100 Group Corp,

 Ramgobin, Remedios, Torres, Malilay, and the Closing Agent Defendants procured through their

 concerted fraud.

                                 612 Miller Avenue, Freeport, NY

        470.    Using deceit and artifice, Defendant Ramgobin purchased the property located at

 612 Miller Avenue in Freeport, New York for approximately $16,000 less than a legitimate

 bidder had offered to pay.




                                                78
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 79 of 111 PageID #: 79




        471.    When the final auction cycle for the property started, the list price was $287,200,

 the starting bid price was $206,000, and the seller’s confidential reserve price was $261,352.

        472.    Before or during that final auction cycle, Remedios, Torres and/or Malilay

 disclosed the seller’s confidential reserve price to defendant Tung Nguyen and/or defendant

 Allysa Nguyen.

        473.    On July 11, 2020, Allysa Nguyen emailed Remedios, in furtherance of

 Defendants’ fraudulent conspiracy and criminal enterprise, using wires across international

 and/or state lines, and told Remedios that an “investor” was willing to pay $262,000 for the 612

 Miller Avenue property, a figure above – albeit just barely – the seller’s confidential reserve

 price of $261,352.

        474.    Remedios, in furtherance of Defendants’ fraudulent conspiracy and criminal

 enterprise, using wires across international and/or state lines, replied to Allysa Nguyen’s email

 on July 13, 2020 and requested the buyer’s information.

        475.    Next, in furtherance of Defendants’ fraudulent conspiracy and criminal enterprise,

 using wires across state lines, defendant Ramgobin submitted a bid of $262,000 during the final

 auction cycle for the property. Because her bid was above the seller’s confidential reserve price,

 Remedios could accept her bid without obtaining independent approval from the seller.

        476.    In furtherance of Defendants’ fraudulent conspiracy and criminal enterprise,

 Remedios manipulated the Hubzu platform to manually accept Ramgobin’s bid of $262,000.

        477.    On July 13, 2020, Ramgobin formed defendant 612 Miller Ave Group Corp, a

 New York corporation, to consummate Defendants’ fraudulent conspiracy by serving as the

 entity that would purchase the 612 Miller Avenue property.




                                                 79
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 80 of 111 PageID #: 80




        478.    On July 17, 2020, Ramgobin, on behalf of 612 Miller Ave Group Corp, signed a

 PSA to acquire the 612 Miller Avenue property.

        479.    Prior to closing, Remedios, acting on behalf of Ramgobin and Chinapen and in

 furtherance of Defendants’ fraudulent conspiracy and criminal enterprise, manually approved a

 $12,000 seller credit in favor of 612 Miller Ave Group Corp without any basis (the “612 Miller

 Fraud”).

        480.    Chinapen, Ramgobin and Remedios knew the 612 Miller Fraud was false at the

 time because they knew that there was no legitimate basis for the $12,000 seller credit Remedios

 approved.

        481.    The sale ultimately closed on August 1, 2020 at an effective final sale price of

 $250,000, which included the fraudulent $12,000 seller credit unilaterally approved by Remedios

 for the benefit of Chinapen and Ramgobin.

        482.    Voro LLC (Chinapen) served as the buyer’s agent in connection with the

 transaction, Torres served as the listing agent, and Sheldon May served as the closing agent. All

 of them acted on behalf of Defendants’ fraudulent conspiracy and criminal enterprise in their

 actions relating to the sale of the 612 Miller Avenue property.

        483.    Chinapen or his agent paid an illegal $2,000 kickback payment to Remedios as

 compensation for his criminal conduct to facilitate the unlawful sale of the 612 Miller Avenue

 property to Ramgobin (via 612 Miller Ave Group Corp), in furtherance of Defendants’

 fraudulent conspiracy and criminal enterprise.

        484.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, 612 Miller

 Ave Group Corp, Ramgobin, Remedios, Torres, Malilay, and the Closing Agent Defendants, the

 612 Miller Avenue Street property would have sold for at least $266,579.




                                                  80
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 81 of 111 PageID #: 81




        485.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, 612 Miller

 Ave Group Corp, Ramgobin, Remedios, Torres, Malilay, and the Closing Agent Defendants,

 plaintiff AOA would have received a larger buyer’s premium and plaintiff RHSS would have

 received a larger commission based upon the difference between the price that the property

 should have sold for and the actual sale price that defendants Voro LLC, Chinapen, 612 Miller

 Ave Group Corp, Ramgobin, Remedios, Torres, Malilay, and the Closing Agent Defendants

 procured through their concerted fraud.

                                 2221 Seaford Avenue, Seaford, NY

        486.    Using deceit and artifice, Defendant Ramgobin purchased the property located at

 2221 Seaford Avenue in Seaford, New York outside the normal process on the Hubzu platform

 for approximately $7,000 less than she should have paid for it.

        487.    When the final auction cycle for the property started, the list price was $448,300,

 the starting bid price was $268,000, and the seller’s confidential reserve price was $330,457.

        488.    On or about June 17, 2020, in furtherance of Defendants’ fraudulent conspiracy

 and criminal enterprise, Remedios, using wires across international and/or state lines, facilitated

 submission to the seller of an offer from Ramgobin to purchase the 2221 Seaford Avenue

 property for $350,000.

        489.    On June 22, 2020, the seller’s representative responded to Remedios by email and

 inquired as to why he was seeking approval of an offer that was $70,000 below the asset value

 assigned by Plaintiffs’ internal asset valuation team.

        490.    After receiving the inquiry from the seller’s representative, Remedios, in

 furtherance of Defendants’ fraudulent conspiracy and criminal enterprise, using wires across

 international and/or state lines, promptly contacted Plaintiffs’ asset valuation team and requested




                                                  81
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 82 of 111 PageID #: 82




 a reduction of the asset value for the 2221 Seaford Avenue based upon his false representation

 that the only bids for the property were significantly below the asset value (the “Seaford Fraud

 No. 1”).

        491.    Remedios contacted the asset valuation team for the benefit of defendants

 Chinapen and Ramgobin, who had conveyed to Remedios their desire to purchase the property

 for $350,000, which they knew was well below the fair market value for the property.

        492.    Remedios had a duty to inform the asset valuation team that he had only requested

 a reduction of the asset value upon receiving an inquiry from the seller’s representative about the

 low $350,000 offer from Ramgobin that Remedios asked the seller to approve. But Remedios,

 acting at the direction of Chinapen and Ramgobin and in furtherance of Defendants’ fraudulent

 conspiracy and criminal enterprise, knowingly and purposefully did not disclose that information

 to the asset valuation team (the “Seaford Fraud No. 2”).

        493.    As a direct and proximate result of the Seaford Fraud No. 2, Plaintiffs’ asset

 valuation team reduced the asset value assigned to the 2221 Seaford Avenue property in the

 Hubzu platform by $40,000, from $420,000 to $380,000.

        494.    On June 23, 2020, after fraudulently inducing Plaintiffs’ asset valuation team to

 reduce the asset value of the procuring the fraudulent reduction of the asset value assigned to the

 2221 Seaford Avenue property, Remedios replied to the seller’s representative by email and

 falsely represented that there was a request to reduce the asset value for the property because

 “the property was over-priced and the bids were not in line” (the “Seaford Fraud No. 3”).

        495.    In that same email to the seller’s representative, Remedios also fraudulently

 represented that the $350,000 offer from Ramgobin was the highest offer that anyone had

 submitted for the property (the “Seaford Fraud No. 4”).




                                                 82
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 83 of 111 PageID #: 83




        496.       The seller’s representative replied by email minutes later and asked whether

 Remedios could get the buyer to increase the offer to 95% of the newly-reduced asset value.

        497.       Remedios, in furtherance of Defendants’ fraudulent conspiracy and using wires

 across international and/or state lines, secured an increased offer of $360,000 from Ramgobin

 and Chinapen (94.74% of the newly-reduced asset value) and conveyed it by email to the seller’s

 representative.

        498.       Relying upon the 2221 Seaford Fraud No. 4, on June 23, 2020, the seller agreed to

 accept Ramgobin’s $360,000 offer.

        499.       The seller would not have accepted Ramgobin’s $360,000 offer but for the 2221

 Seaford Fraud No. 4.

        500.       On June 23, 2020, Ramgobin formed defendant Seaford2221 Group Corp, a New

 York corporation, to consummate Defendants’ fraudulent conspiracy by serving as the entity that

 would purchase the 2221 Seaford Avenue property.

        501.       On June 26, 2020, Ramgobin, on behalf of Seaford2221 Group Corp, signed a

 PSA to acquire the 2221 Seaford Avenue property.

        502.       Prior to closing, Remedios, acting on behalf of Ramgobin and Chinapen and in

 furtherance of Defendants’ fraudulent conspiracy and criminal enterprise, manually approved a

 $5,000 seller credit in favor of Seaford2221 Group Corp without any basis (the “Seaford Fraud

 No. 5” and, collectively with the Seaford Fraud No. 1, the Seaford Fraud No. 2, the Seaford

 Fraud No. 3, and the Seaford Fraud No. 4, the “Seaford Fraud”).

        503.       Chinapen, Ramgobin and Remedios knew the Seaford Fraud was false at the time

 because they knew that there was no legitimate basis for the $5,000 seller credit Remedios

 approved.




                                                  83
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 84 of 111 PageID #: 84




        504.    The sale ultimately closed on August 13, 2020 at an effective final sale price of

 $355,000, which included the fraudulent $5,000 seller credit unilaterally approved by Remedios

 for the benefit of Chinapen and Ramgobin.

        505.    Voro LLC (Chinapen) served as the buyer’s agent in connection with the

 transaction, and Sheldon May served as the closing agent. All of them acted on behalf of

 Defendants’ fraudulent conspiracy and criminal enterprise in their actions relating to the sale of

 the 2221 Seaford Avenue property.

        506.    Chinapen or his agent paid an illegal $7,000 kickback payment to Remedios as

 compensation for his criminal conduct to facilitate the unlawful sale of the 2221 Seaford Avenue

 property to Ramgobin (via Seaford2221 Group Corp), in furtherance of Defendants’ fraudulent

 conspiracy and criminal enterprise.

        507.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, Seaford2221

 Group Corp, Ramgobin, Remedios, Maliliay, and the Closing Agent Defendants, the 2221

 Seaford Avenue property would have sold for at least $362,000.

        508.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, Seaford2221

 Group Corp, Ramgobin, Remedios, Malilay, and the Closing Agent Defendants, plaintiff AOA

 would have received a larger buyer’s premium and plaintiff RHSS would have received a larger

 commission based upon the difference between the price that the property should have sold for

 and the actual sale price that defendants Voro LLC, Chinapen, Seaford2221 Group Corp,

 Ramgobin, Remedios, Malilay, and the Closing Agent Defendants procured through their

 concerted fraud.

                               10 Hollywood Avenue, Lynbrook, NY




                                                84
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 85 of 111 PageID #: 85




        509.    Using deceit and artifice, Ramgobin purchased the property located at 10

 Hollywood Avenue in Lynbrook, New York outside the normal process on the Hubzu platform

 for nearly $55,000 less than a legitimate bidder had offered to pay.

        510.    When the final auction cycle for the property started, the list price was $374,000,

 the starting bid price was $240,000, and the seller’s confidential reserve price was $324,632.

        511.    The highest bid by a bona fide third party bidder in the final auction cycle was

 $340,000, which was above the seller’s confidential reserve price.

        512.    Sometime on or before June 11, 2020, Remedios, Malilay or Torres facilitated the

 disclosure of the seller’s confidential reserve price to Chinapen and Ramgobin.

        513.    On June 11, 2020, in furtherance of Defendants’ fraudulent conspiracy and

 criminal enterprise, defendant Allysa Nguyen, using wires across international and/or state lines,

 emailed Remedios and stated that an “investor” was willing to purchase the 10 Hollywood

 Avenue property for $325,000, an amount less than $500 above the seller’s confidential reserve

 price. The following day, Remedios responded via email and accepted the offer.

        514.    Although Remedios should have sought to secure a PSA with the prevailing

 bidder for $340,000, Remedios, in furtherance of Defendants’ fraudulent conspiracy and criminal

 enterprise, manipulated the Hubzu platform to accept the $325,000 offer from Ramgobin, which

 Remedios could accept without requesting approval from the seller because the offer was above

 – albeit barely – the seller’s confidential reserve price.

        515.    Although he had a duty to do so, Remedios knowingly and purposefully did not

 disclose to the seller that a legitimate bidder had submitted a bid for $15,000 more than the offer

 from Ramgobin (the “10 Hollywood Fraud No. 1”). Remedios did not disclose that information

 for the specific purpose of aiding and abetting defendants Ramgobin and Chinapen in their




                                                   85
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 86 of 111 PageID #: 86




 fraudulent conspiracy and criminal enterprise to purchase the property for over $15,000 less than

 a legitimate buyer would have otherwise paid for it.

        516.    The seller would not have accepted Ramgobin’s $325,000 offer but for the 10

 Hollywood Fraud No. 1.

        517.    On June 12, 2020, Ramgobin formed defendant 10 Hollywood Group Corp, a

 New York corporation, to consummate Defendants’ fraudulent conspiracy by serving as the

 entity that would purchase the 10 Hollywood Avenue property.

        518.    On June 22, 2020, Ramgobin, on behalf of 10 Hollywood Group Corp, signed a

 PSA to acquire the 10 Hollywood Avenue property.

        519.    On July 10, 2020, defendant Tung Nguyen emailed Remedios, in furtherance of

 Defendants’ fraudulent conspiracy and criminal enterprise, using wires across international

 and/or state lines, and asked for a $35,000 seller credit because due to Covid, “the buyer’s salary

 was reduced significantly,” and due to an issue with financing. Remedios countered with a

 $15,000 credit and Nguyen responded that “Rosa is asking for 30K.”

        520.    Prior to closing, on July 10, 2020, Remedios, acting on behalf of Ramgobin and

 Chinapen, and in furtherance of Defendants’ fraudulent conspiracy and criminal enterprise,

 manually approved a $26,000 seller credit in favor of 10 Hollywood Group Corp that Remedios

 and Allysa Nguyen falsely represented was due to Covid and the buyer (Ramgobin) being the

 recipient of a salary reduction (the “10 Hollywood Fraud No. 2” and, collectively with the 10

 Hollywood Fraud No. 1, the “10 Hollywood Fraud”). On information and belief, Remedios and

 Allysa Nguyen made the false representation at the direction of Ramgobin and Chinapen and/or

 with their knowledge and assent.




                                                 86
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 87 of 111 PageID #: 87




        521.   Ramgobin, Chinapen, Remedios and Allysa Nguyen knew the 10 Hollywood

 Fraud No. 2 was false at the time because they all knew the buyer did not need $26,000 “for

 Covid,” because of a salary reduction, nor were there any other legitimate bases for the $26,000

 seller credit Remedios approved.

        522.   The closing on the 10 Hollywood Avenue property was supposed to take place in

 July of 2020. However, the Closing Agent Defendants repeatedly delayed the closing date at the

 directive of Ramgobin and Chinapen. When Altisource realized this was a consistent occurrence

 with the Closing Agent Defendants, they requested that the Closing Agent Defendants send a list

 of active files with updates on a weekly basis. Remedios warned Nguyen to be careful because if

 “we don’t have good updates this will get escalated to Saurabh.”

        523.   The sale ultimately closed on August 20, 2020 at an effective final sale price of

 $299,000, which included the fraudulent $26,000 seller credit unilaterally approved by Remedios

 for the benefit of Chinapen and Ramgobin.

        524.   But for the 10 Hollywood Avenue Fraud, the seller would not have agreed to the

 sale to Ramgobin (via 10 Hollywood Group Corp).

        525.   Voro LLC (Chinapen) served as the buyer’s agent in connection with the

 transaction, Torres served as the listing agent, and Sheldon May served as the closing agent. All

 of them acted on behalf of Defendants’ fraudulent conspiracy and criminal enterprise in their

 actions relating to the sale of the 10 Hollywood Avenue property.

        526.   Chinapen or his agent paid an illegal $5,000 kickback payment to Remedios as

 compensation for his criminal conduct to facilitate the unlawful sale of the 10 Hollywood

 Avenue property to Ramgobin (via 10 Hollywood Group Corp), in furtherance of Defendants’

 fraudulent conspiracy and criminal enterprise.




                                                  87
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 88 of 111 PageID #: 88




        527.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, 10 Hollywood

 Group Corp, Ramgobin, Remedios, Torres, Malilay, and the Closing Agent Defendants, the 10

 Hollywood Avenue property would have sold for at least $353,849.

        528.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, 10 Hollywood

 Group Corp, Ramgobin, Remedios, Torres, Malilay, and the Closing Agent Defendants, plaintiff

 AOA would have received a larger buyer’s premium and plaintiff RHSS would have received a

 larger commission based upon the difference between the price that the property should have

 sold for and the actual sale price that defendants Voro LLC, Chinapen, 10 Hollywood Group

 Corp, Ramgobin, Remedios, Torres, Malilay, and the Closing Agent Defendants procured

 through their concerted fraud.

                                  11 Booth Street, Hempstead, NY

        529.    Using deceit and artifice, Ramgobin purchased the property located at 11 Booth

 Street in Hempstead, New York outside the normal process on the Hubzu platform for $15,000

 less than a legitimate bidder had offered to pay.

        530.    When the final auction cycle for the property started, the list price was $190,800,

 the starting bid price was $134,000, and the seller’s confidential reserve price was $169,812.

        531.    The highest bid by a bona fide third party bidder in the final auction was

 $180,000, which was above the seller’s reserve price.

        532.    Sometime on or before May 28, 2020, Remedios, Malilay or Torres facilitated the

 disclosure of the seller’s confidential reserve price to Chinapen and Ramgobin.

        533.    On May 28, 2020, in furtherance of Defendants’ fraudulent conspiracy and

 criminal enterprise, defendant Tung Nguyen, using wires across international and/or state lines,




                                                 88
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 89 of 111 PageID #: 89




 emailed Remedios and stated that an “investor” was interested in purchasing the 11 Booth Street

 property for $165,000.

        534.    Although Remedios should have sought to secure a PSA with the prevailing

 bidder for $180,000, Remedios, in furtherance of Defendants’ fraudulent conspiracy and criminal

 enterprise, requested approval to accept the $165,000 offer from Ramgobin, which was below

 the seller’s confidential reserve price.

        535.    In response to the request, Remedios’s supervisor directed Remedios to make a

 counter offer of $170,000, which was above the seller’s confidential reserve price. Remedios

 responded that he expected the buyer (Ramgobin) would agree to pay $170,000 because she was

 a “regular buyer.”

        536.    On information and belief, Remedios falsely represented to his supervisor that he

 believed the buyer would agree to the counter offer of $170,000 because Remedios intended to

 apply a fraudulent $5,000 seller credit to reduce the effective purchase price to $165,000, just as

 Ramgobin and Chinapen wanted and directed.

        537.    Indeed, on May 29, 2020, Remedios emailed Nguyen and advised her that the

 $165,000 offer was accepted.

        538.    Remedios manipulated the Hubzu platform to manually approve a $170,000 offer

 from Ramgobin, which Remedios could accept without requesting approval from the seller

 because the offer was above – by less than $200 – the seller’s confidential reserve price.

        539.    Although he had a duty to do so, Remedios knowingly and purposefully did not

 disclose to the seller that a legitimate bidder had submitted a bid for $10,000 more than the offer

 from Ramgobin (the “11 Booth Fraud No. 1”). Remedios did not disclose that information for

 the specific purpose of aiding and abetting defendants Ramgobin and Chinapen in their




                                                 89
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 90 of 111 PageID #: 90




 fraudulent conspiracy so they could purchase the property for $15,000 less than a legitimate

 buyer would have otherwise paid for it.

        540.   The seller would not have accepted Ramgobin’s $170,000 offer but for the 11

 Booth Fraud No. 1.

        541.   On May 29, 2020, Ramgobin formed defendant Booth11 Group Corp, a New

 York corporation, to consummate Defendants’ fraudulent conspiracy by serving as the entity that

 would purchase the 11 Booth Street property.

        542.   On June 15, 2020, Ramgobin, on behalf of Booth11 Group Corp, signed a PSA to

 acquire the 11 Booth Street property.

        543.   Prior to closing, on August 21, 2020, Remedios, acting on behalf of Chinapen,

 Ramgobin and in furtherance of Defendants’ fraudulent conspiracy and criminal enterprise,

 manually approved a $5,000 seller credit in favor of Booth11 Group Corp that Remedios and

 Allysa Nguyen falsely represented was needed because the lender reduced the loan amount and

 the funds were needed to close (the “11 Booth Fraud No. 2” and, collectively with the 11 Booth

 Fraud No. 1, the “11 Booth Fraud”).

        544.   Chinapen, Ramgobin, Remedios and Allysa Nguyen knew the 11 Booth Fraud

 No. 2 was false at the time because they knew that there was no legitimate basis for the $5,000

 seller credit Remedios approved.

        545.   Because the Hubzu platform did not require Remedios to obtain the seller’s

 approval to issue this particular seller credit, Remedios did not seek or obtain the seller’s

 approval.




                                                90
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 91 of 111 PageID #: 91




        546.    The sale closed on August 26, 2020 at an effective final sale price of $165,000,

 which included the fraudulent $5,000 seller credit unilaterally approved by Remedios for the

 benefit of Chinapen and Ramgobin.

        547.    But for the 11 Booth Fraud, the seller would not have agreed to the sale to

 Ramgobin (via Booth11 Group Corp).

        548.    Voro LLC (Chinapen) served as the buyer’s agent in connection with the

 transaction and Sheldon May served as the closing agent. All of them acted on behalf of

 Defendants’ fraudulent conspiracy and criminal enterprise in their actions relating to the sale of

 the 11 Booth Street property.

        549.    Chinapen or his agent paid an illegal $3,000 kickback payment to Remedios as

 compensation for his criminal conduct to facilitate the unlawful sale of the 11 Booth Street

 property to Ramgobin (via Booth11 Group Corp), in furtherance of Defendants’ fraudulent

 conspiracy and criminal enterprise

        550.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, Booth11

 Group Corp, Ramgobin, Remedios, Malilay, and the Closing Agent Defendants, the 11 Booth

 Street property would have sold for $180,000.

        551.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, Booth11

 Group Corp, Ramgobin, Remedios, Malilay, and the Closing Agent Defendants, plaintiff AOA

 would have received a larger buyer’s premium and plaintiff RHSS would have received a larger

 commission based upon the difference between the price that the property should have sold for

 and the actual sale price that defendants Voro LLC, Chinapen, Booth11 Group Corp, Ramgobin,

 Remedios, Malilay, and the Closing Agent Defendants procured through their concerted fraud.

                                 4 Chips Court, Port Jefferson, NY




                                                 91
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 92 of 111 PageID #: 92




        552.    Using deceit and artifice, Ramgobin purchased the property located at 4 Chips

 Court in Port Jefferson, New York outside the normal process on the Hubzu platform for nearly

 $9,000 less than she should have paid.

        553.    When the final auction cycle for the property started, the list price was $361,200,

 the starting bid price was $260,000, and the seller’s confidential reserve price was $328,692.

        554.    Sometime on or before June 19, 2020, Remedios, Malilay or Torres facilitated the

 disclosure of the seller’s confidential reserve price to Chinapen and Ramgobin.

        555.    On June 19, 2020, defendant Allysa Nguyen emailed Remedios, in furtherance of

 Defendants’ fraudulent conspiracy and criminal enterprise, using wires across international

 and/or state lines, and advised Remedios that she had “just been contacted by an investor”

 (Ramgobin) who wanted to buy the 4 Chips Court property for $335,000. Two hours later,

 Remedios advised Nguyen via email that the offer was approved.

        556.    On June 22, 2020, Ramgobin formed defendant Chips Court Group Corp, a New

 York corporation, to consummate Defendants’ fraudulent conspiracy by serving as the entity that

 would purchase the 4 Chips Court property.

        557.    On June 24, 2020, Ramgobin, on behalf of Chips Court Group Corp, signed a

 PSA to acquire the 4 Chips Court property.

        558.    Prior to closing, on August 25, 2020, Remedios, acting on behalf of Chinapen,

 Ramgobin and in furtherance of Defendants’ fraudulent conspiracy and criminal enterprise,

 manually approved a $7,000 seller credit in favor of Chips Court Group Corp that Remedios

 falsely represented was for the purpose of compensating the buyer for the cost of purported

 necessary repairs to the property or some other false and contrived justification (the “Chips Court

 Fraud”).




                                                 92
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 93 of 111 PageID #: 93




        559.    Chinapen, Ramgobin and Remedios knew the Chips Court Fraud was false at the

 time because they all knew that the property did not need $7,000 in repairs, nor was there any

 other legitimate basis for the $7,000 seller credit Remedios approved.

        560.    Because the Hubzu platform did not require Remedios to obtain the seller’s

 approval to issue this particular seller credit, Remedios did not seek or obtain the seller’s

 approval.

        561.    The sale closed on August 31, 2020 at an effective final sale price of $328,000,

 which included a reduction of $7,000 for the fraudulent and fabricated seller credit Remedios

 applied.

        562.    Voro LLC (Chinapen) served as the buyer’s agent in connection with the

 transaction, and Sheldon May served as the closing agent. All of them acted on behalf of

 Defendants’ fraudulent conspiracy and criminal enterprise in their actions relating to the sale of

 the 4 Chips Court property.

        563.    Upon information and belief, Chinapen or his agent paid an illegal kickback

 payment to Remedios as compensation for his criminal conduct to facilitate the unlawful sale of

 the 4 Chips Court property to Ramgobin (via Chips Court Group Corp), in furtherance of

 Defendants’ fraudulent conspiracy and criminal enterprise

        564.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, Chips Court

 Group Corp, Ramgobin, Remedios, Malilay, and the Closing Agent Defendants, the 4 Chips

 Court property would have sold for at least $336,942.

                               12 Great Neck Court, Huntington, NY




                                                93
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 94 of 111 PageID #: 94




        565.     Using deceit and artifice, Ramgobin purchased the property located at 12 Great

 Neck Court in Huntington, New York outside the normal process on the Hubzu platform for

 $28,500 less than a legitimate bidder had offered to pay.

        566.     When the final auction cycle for the property started, the list price was $621,100,

 the starting bid price was $419,000, and the seller’s confidential reserve price was $558,990.

        567.     Sometime on or before June 23, 2020, Remedios, Malilay or Torres facilitated the

 disclosure of the seller’s confidential reserve price to Chinapen and Ramgobin.

        568.     On June 23, 2020, in furtherance of Defendants’ fraudulent conspiracy and

 criminal enterprise, defendant Allysa Nguyen emailed Remedios, using wires across

 international and/or state lines, and advised Remedios that she had “an investor” (Ramgobin)

 who wanted to buy the 12 Great Neck Court property for $560,000, less than $2,000 above the

 seller’s confidential reserve price. The following day, Remedios advised Nguyen that the offer

 was approved.

        569.     Although he had a duty to do so, Remedios knowingly and purposefully did not

 disclose to the seller that a legitimate bidder had submitted a bid for $588,500 for the property,

 which was almost $30,000 higher than Ramgobin’s offer (the “12 Great Neck Fraud”).

 Remedios did not disclose that information at the direction of and/or with the knowledge and

 assent of Chinapen and Ramgobin, for the specific purpose of aiding and abetting their

 fraudulent conspiracy and criminal enterprise to purchase the property for almost $30,000 less

 than a legitimate buyer would have otherwise paid for it.

        570.     Remedios, using wires across international and/or state lines, manually accepted

 the $560,000 offer from Ramgobin that had been submitted outside the Hubzu system.




                                                 94
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 95 of 111 PageID #: 95




        571.    In reliance on the information provided by Remedios, the seller agreed to accept

 Ramgobin’s $560,000 offer.

        572.    The seller would not have accepted Ramgobin’s $560,000 offer but for the 12

 Great Neck Fraud.

        573.    On June 24, 2020, Ramgobin formed defendant Great Neck12 Group Corp, a

 New York corporation, to consummate Defendants’ fraudulent conspiracy by serving as the

 entity that would purchase the 12 Great Neck Court property.

        574.    On June 25, 2020, Ramgobin, on behalf of Great Neck12 Group Corp, signed a

 PSA to acquire the 12 Great Neck Court property.

        575.    The sale closed on August 31, 2020 at a final sale price of $560,000.

        576.    Voro LLC (Chinapen) served as the buyer’s agent in connection with the

 transaction, and Sheldon May served as the closing agent. All of them acted on behalf of

 Defendants’ fraudulent conspiracy and criminal enterprise in their actions relating to the sale of

 the 12 Great Neck property.

        577.    Chinapen or his agent paid an illegal $1,000 kickback payment to Remedios as

 compensation for his criminal conduct to facilitate the unlawful sale of the 12 Great Neck Court

 property to Ramgobin (via Great Neck12 Group Corp) in furtherance of Defendants’ fraudulent

 conspiracy and criminal enterprise.

        578.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, Great Neck12

 Group Corp, Ramgobin, Remedios, Malilay, and the Closing Agent Defendants, the 12 Great

 Neck Court property would have sold for at least $588,500.

        579.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, Great Neck12

 Group Corp, Ramgobin, Remedios, Malilay, and the Closing Agent Defendants, plaintiff AOA




                                                95
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 96 of 111 PageID #: 96




 would have received a larger buyer’s premium and plaintiff RHSS would have received a larger

 commission based upon the difference between the price that the property should have sold for

 and the actual sale price that defendants Voro LLC, Chinapen, Great Neck12 Group Corp,

 Ramgobin, Remedios, Malilay, and the Closing Agent Defendants procured through their

 concerted fraud.

                                   670 Elton Street, Brooklyn, NY

        580.    Using deceit and artifice, Defendant Ramgobin purchased the property located at

 670 Elton Street in Brooklyn, New York outside the normal process on the Hubzu platform for

 $72,412 less than its fair market value.

        581.    When the final auction cycle for the property started, the list price was $453,200,

 the starting bid price was $318,000 and the seller’s confidential reserve price was $412,412.

        582.    Remedios, using wires across international and/or state lines, contacted the seller

 and asked if the seller would accept an offer of $365,000 from defendant Ramgobin submitted

 manually outside the Hubzu platform. Indeed, on April 2, 2020, in furtherance of Defendants’

 fraudulent conspiracy and criminal enterprise, defendant Alyssa Nguyen, using wires across

 international and/or state lines, emailed Remedios and stated that an “investor” was willing to

 purchase the 670 Elton Street property for $365,000. On the same date, defendant Remedios

 responded to Allyssa Nguyen via email across international and/or state lines asking for the

 buyer’s information, which was provided by Nguyen on the same date.

        583.    On April 2, 2020, the same day Alyssa Nguyen emailed Remedios, Ramgobin

 formed defendant 670 Elton Group Corp as a New York corporation, to consummate

 Defendants’ fraudulent conspiracy by serving as the entity that would purchase the 670 Elton

 Street property.




                                                96
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 97 of 111 PageID #: 97




        584.    On April 6, 2020, Ramgobin, on behalf of 670 Elton Group Corp signed a PSA to

 acquire the 670 Elton Street property.

        585.    Prior to closing, on May 20, 2020, Remedios, acting on behalf of Chinapen,

 Ramgobin and in furtherance of Defendant’s fraudulent conspiracy and criminal enterprise,

 obtained approval of a $25,000 seller credit in favor of 670 Elton Group Corp that Remedios

 falsely represented was for a fabricated water issues post-closing (the “670 Elton Fraud”).

        586.    Chinapen, Ramgobin and Remedios knew that the 670 Elton Fraud was false at

 the time because they knew there was no basis to support a seller credit of $25,000.

        587.    The sale closed on May 22, 2020 at a final effective sale price of $340,000, which

 reflected the fraudulent $25,000 seller credit Remedios unilaterally approved for the benefit of

 Ramgobin and Chinapen.

        588.     Voro LLC (Chinapen) served as the buyer’s agent in connection with the

 transaction, Torres served as the listing agent, and Sheldon May served as the closing agent. All

 of them acted on behalf of Defendants’ fraudulent conspiracy and criminal enterprise in their

 actions relating to the sales of the 670 Elton Street property.

        589.    Chinapen or his agent paid an illegal $10,000 kickback payment to Remedios as

 compensation for his criminal conduct to facilitate the unlawful sale of the 670 Elton Street

 property to Ramgobin (via 670 Elton Group Corp), in furtherance of Defendants’ fraudulent

 conspiracy and criminal enterprise.

        590.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, 670 Elton

 Group Corp, Ramgobin, Remedios, Torres, Malilay, and the Closing Agent Defendants, the 670

 Elton Street property would have sold for at least $412,412.

                                   37-22 63rd Street, Woodside, NY




                                                  97
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 98 of 111 PageID #: 98




        591.    Using deceit and artifice, Defendant Ramgobin purchased the property located at

 37-22 63rd Street in Woodside, New York outside the normal process on the Hubzu platform for

 $25,000 less than she should have paid.

        592.    When the final auction cycle for the property started, the list price was $477,000,

 the starting bid price was $347,000 and the seller’s confidential reserve price was $434,070.

        593.    On February 14, 2020, Ramgobin, on behalf of 3722 63rd LLC, signed a PSA to

 acquire the property for $445,070.

        594.    However, upon information and belief, it was not until February 28, 2020 that

 defendant 3722 63rd LLC was actually formed by Ramgobin as a New York corporation to

 consummate Defendants’ fraudulent conspiracy by serving as the entity that would purchase the

 37-22 63rd Street property.

        595.    Prior to closing, on or about February 18, 2020, Remedios, acting on behalf of

 Chinapen, Ramgobin and in furtherance of Defendants’ fraudulent conspiracy and criminal

 enterprise, manually approved a $25,000 seller credit in favor of 3722 63rd LLC that Remedios

 falsely represented was for the purpose of compensating the buyer for the cost of purported

 necessary repairs to the property (the “63rd Street Fraud”).

        596.    Chinapen, Ramgobin and Remedios knew the 63rd Street Fraud No. 2 was false at

 the time because they knew that the property did not need $25,000 in repairs, nor was there any

 other legitimate basis for the $25,000 seller credit Remedios approved.

        597.    The sale closed on March 13, 2020 at an effective final sale price of $405,070,

 which included the fraudulent $25,000 seller credit unilaterally approved by Remedios at the

 direction of and for the benefit of Chinapen and Ramgobin.




                                                  98
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 99 of 111 PageID #: 99




        598.    But for the 63rd Street Fraud, the seller would not have agreed to the sale to

 Ramgobin (via 3722 63rd LLC).

        599.    Voro LLC (Chinapen) served as the buyer’s agent in connection with the

 transaction, Torres served as the listing agent, and Sheldon May served as the closing agent. All

 of them acted on behalf of Defendants’ fraudulent conspiracy and criminal enterprise in their

 actions relating to the sale of the 3722 63rd Street property.

        600.    Chinapen or his agent paid an illegal $5,000 kickback payment to Remedios as

 compensation for his criminal conduct to facilitate the unlawful sale of the 3722 63rd Street

 property to Ramgobin (via 3722 63rd LLC) in furtherance of Defendants’ fraudulent conspiracy

 and criminal enterprise.

        601.    But for the fraudulent conduct of defendants Voro LLC, Chinapen, 3722 63rd

 LLC, Ramgobin, Remedios, Malilay, and the Closing Agent Defendants, the 37-22 63rd Street

 property would have sold for at least $434,070.

        602.    The 912 E. 15th Street Fraud, 2 Old Estate Fraud, 14 Potters Lane Fraud, 144

 Stone Fraud, 2068 Arthur Fraud, 1880 Longfellow Fraud, 38 Horn Fraud, 37 Canterbury Drive

 Fraud, 865 Edward Fraud, Daniel Crescent Fraud, 1138 Ossipee Fraud, 204 1st Avenue Fraud, 48

 Twin River Fraud, Robby Lane Fraud, 155 Lincoln Avenue Fraud, 38 Leland Fraud, 26 Oak

 Fraud, 25 Parma Fraud, 83rd Street Fraud, 170 N Spur Fraud, 100 Rose Fraud, 612 Miller Fraud,

 Seaford Fraud, 10 Hollywood Fraud, 11 Booth Fraud, Chips Court Fraud, 12 Great Neck Fraud,

 670 Elton Fraud, and 63rd Street Fraud are referred to herein collectively as the “Fraudulent

 Representations.”

        603.    Each of the Fraudulent Representations was made on behalf of and for the benefit

 of the Defendants’ fraudulent conspiracy and criminal enterprise.




                                                   99
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 100 of 111 PageID #: 100




         604.    Plaintiffs now bring this action to recover their damages and the Impacted

  Properties through claims for: (1) RICO violations; (2) RICO conspiracy; (3) civil conspiracy;

  (4) fraud; and (5) violations of New York’s General Business Law § 349.

         605.    Plaintiffs have retained the undersigned law firm and are obligated to pay a

  reasonable fee for its services.

                                 FIRST CLAIM FOR RELIEF
                            VIOLATION OF RICO, 18 U.S.C. § 1962(c)
                                    (against all Defendants)

         606.    Plaintiffs repeat and reallege each and every allegation contained in the above

  paragraphs of this Complaint as though fully set forth herein.

         607.    Starting in or around January of 2020, Defendants conspired to devise and

  execute a criminal enterprise to procure the sale of properties for less than fair market value by

  manipulating the Hubzu auction platform and making fraudulent statements to sellers and other

  interested parties. Defendants’ enterprise lasted until September of 2020 when the fraudulent

  scheme was uncovered. This enterprise lasted for at least seven (7) months so it was of sufficient

  duration to pursue its purpose; indeed, it successfully facilitated the fraudulent purchase of at

  least the 33 different Impacted Properties, resulting in ill-gotten gains in excess of $2 million.

         608.    The association-in-fact of the Buying Agent Defendants, the Buyer Defendants,

  the Closing Agent Defendants and the Conspiring Employee Defendants constitutes an

  “enterprise” engaged in and affecting interstate and foreign commerce within the meaning of 18

  U.S.C. §§ 1961(4) and 1962(c).

         609.    The enterprise was continuous in that it lasted for more than seven (7) months, it

  had ascertainable structure, and it acted in ways distinct from the predicate offenses that

  Plaintiffs allege. The enterprise was continuous for the additional reason that the predicate acts




                                                   100
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 101 of 111 PageID #: 101




  were a regular way of conducting Defendants’ ongoing business and of conducting or

  participating in the ongoing RICO enterprise.

         610.    The principal purpose of the enterprise was to facilitate the purchase of residential

  properties through the Hubzu auction platform and/or outside the Hubzu auction platform at

  significantly lower prices than genuine bidders were willing and able to pay for the properties

  and/or at prices below fair market value, thereby depriving the sellers and Plaintiffs of their

  rightful proceeds, commissions and fees.        Through this fraudulent scheme the enterprise

  benefitted, without limitation, in each of the following ways: (i) the Buyer Defendants were able

  to purchase properties at prices below their fair market values and/or at prices lower than bona

  fide competitive bidders offered; and (ii) the Closing Agent Defendants and Conspiring

  Employee Defendants received valuable consideration for their efforts in furtherance of the

  conspiracy, including fees and illegal “kickback” payments.

         611.    Operating through the enterprise, Defendants engaged in a pattern of racketeering

  activity, beginning in or around January of 2020, and continuing through at least September of

  2020, posing a continued threat of criminal activity extending indefinitely into the future.

  Indeed, the Buyer Defendants were able to purchase thirty-three (33) Impacted Properties at

  prices below fair market value and/or below higher competing bids from bona fide third party

  bidders, and but for Plaintiffs’ investigation and discovery of the scheme, Defendants would

  undoubtedly have continued their fraudulent conduct to facilitate the purchase of countless other

  properties.

         612.    Each of the Defendants is a “person” within the meaning of 18 U.S.C. § 1961(3),

  and is separate from the enterprise.

         613.    Defendants were critical and willing participants in the racketeering scheme at




                                                  101
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 102 of 111 PageID #: 102




  issue.

           614.   By enlisting the Conspiring Employee Defendants to assist with the scheme, the

  Buying Agent Defendants, the Buyer Defendants and the Closing Agent Defendants enabled the

  enterprise to thrive.

           615.   Among other fraudulent acts: (1) the Conspiring Employee Defendants made the

  Fraudulent Representations using wires across international and state lines; (2) the Conspiring

  Employee Defendants divulged and shared confidential property information, including property

  pricing information with the Buying Agent Defendants, the Buyer Defendants and the Closing

  Agent Defendants to facilitate their scheme; (3) the Conspiring Employee Defendants

  misrepresented property values and market prices to sellers to enable the Buyer Defendants to

  purchase the Impacted Properties; (4) Defendants colluded with each other to ensure the Buyer

  Defendants could purchase the Impacted Properties at significantly discounted prices; and (5)

  Defendants wrongfully rigged Hubzu auctions in order to permit the Buying Agent Defendants

  and the Buyer Defendants to appear as the highest bidders and enable the Buyer Defendants to

  purchase properties. Additionally, Defendants worked together to enable the Buying Agent

  Defendants and the Buyer Defendants to place fraudulent bids on properties to facilitate the sale

  of properties to the Buyer Defendants.

           616.   Defendants’ scienter is established by the foregoing pattern of intentional and

  knowing fraudulent material misrepresentations and omissions.

                          Defendants Engaged In a Pattern of Racketeering Activity

           617.   Defendants engaged in a pattern of racketeering activity involving their purchase

  of, at a minimum, 33 Impacted Properties over a nine (9) month period based upon the

  occurrence of the predicate acts described below.




                                                    102
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 103 of 111 PageID #: 103




         618.    Defendants racketeering acts were related to one another and formed a pattern of

  racketeering activity: (a) they were in furtherance of a common goal to enable the Buyer

  Defendants to purchase the Impacted Properties at significantly discounted prices below fair

  market value and for all Defendants to profit from those sales; (b) they used similar methods to

  perpetrate the fraudulent purchases, including fraudulent bidding practices, the improper sharing

  of confidential property information, including property pricing information, and misstatements

  and misrepresentations made to sellers to facilitate property sales; (c) they involved the same

  participants; and (d) they involved similarly situated victims, including both plaintiff AOA and

  plaintiff RHSS.

         619.    The racketeering activity, including the predicate acts, extended over a substantial

  period of time, beginning in January of 2020, or earlier, and continuing through September of

  2020. Additionally, the racketeering acts were sufficiently continuous, and were a regular, indeed

  critical way of conducting Defendants’ ongoing business of conducting and participating in the

  ongoing RICO enterprise.

         620.    Defendants profited from the fraudulent scheme in an amount to be determined

  through discovery and at trial.

                        The Defendants Committed Numerous Predicate Acts

         621.    Defendants committed numerous predicate acts of racketeering activity in

  connection with the enterprise within the meaning of 18 U.S.C. § 1961(1), including without

  limitation, numerous and repeated violations of 18 U.S.C. § 1341 (relating to mail fraud) and 18

  U.S.C. § 1343 (relating to wire fraud).

                                    Violations of 18 U.S.C. § 1343

         622.    Section 1343 outlaws the use of “wire, radio, or television communication in




                                                 103
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 104 of 111 PageID #: 104




  interstate or foreign commerce, any writings, signs, signals, pictures, or sounds for the purpose

  of executing such scheme or artifice.”

         623.    Defendants, having devised the scheme or artifice to defraud, and/or to obtain

  money or property by means of false or fraudulent pretenses, representations, or promises,

  transmitted or caused to be transmitted by means of wire, radio, or television communication in

  interstate or foreign commerce writings, signs, signals, pictures or sounds for the purpose of

  executing such scheme or artifice, including, but not limited to, each of the Fraudulent

  Representations.

         624.    Each of the Defendants knew, expected, reasonably foresaw, and intended that the

  foregoing transmissions, including each of the Fraudulent Representations, sent by means of

  wire, radio or television communication in interstate or foreign commerce, would be used in

  furtherance of their racketeering scheme, and that such use was an essential part of their scheme.

         625.    Plaintiffs, as well as their seller clients were injured by Defendants’ fraudulent

  conduct and racketeering scheme.

         626.    Specifically, plaintiff AOA receives a buyer’s premium on property sales through

  Hubzu based upon the final sale price of the property. AOA suffered damages equal to the

  difference between the buyer’s premiums AOA should have received if the property had been

  sold at the highest bona fide bid by a competitive bidder and/or for fair market value, and the

  buyer’s premium that AOA actually received as a result of Defendants’ fraudulent scheme.

         627.    Plaintiff RHSS receives a commission on property sales based upon the sales

  price, and so incurred damages equal to the difference between the commission RHSS should

  have received and the lesser commission RHSS actually received as a result of Defendants’

  fraudulent scheme.




                                                 104
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 105 of 111 PageID #: 105




         628.    Additionally, Plaintiffs have suffered damages including but not limited to

  damages to Plaintiffs’ reputation, goodwill and lost sales all as a result of Defendants’ fraudulent

  scheme.

         629.    By reason of Defendants’ violations of 18 U.S.C. § 1962(c), Plaintiffs are entitled

  to recover treble damages, interest, costs, and reasonable attorneys’ fees.

                                SECOND CLAIM FOR RELIEF
                             RICO CONSPIRACY, 18 U.S.C. § 1962(d)
                                    (against all Defendants)

         630.    Plaintiffs repeat and reallege each and every allegation contained in the above

  paragraphs of this Complaint as though fully set forth herein.

         631.     Defendants violated 18 U.S.C. § 1962(d) by conspiring with each other to

  commit the actions detailed in this Complaint in violation of 18 U.S.C. § 1962(c).

         632.     Defendants conspired with each other to commit the predicate acts described

  above in furtherance of their scheme to purchase the Impacted Properties. Each of these

  members of the conspiracy, by the nature of their positions in the racketeering enterprise,

  including defendant Chinapen as the “mastermind” of the scheme, knew of the nature of the

  conspiracy and facilitated its furtherance.

         633.    As alleged herein, the conspiracy was initiated by the agreement of Defendants

  beginning in or around January of 2020 and continuing through at least September of 2020.

         634.    Defendants initiated the conspiracy when they agreed to work together to, among

  other things: (a) share confidential property information including property pricing information;

  (b) manipulate Hubzu auctions; (c) misrepresent property values to sellers; (d) make each of the

  Fraudulent Representations; and (e) place fraudulent bids on properties, all for the purpose of

  profiting from fraudulent sales of each of the Impacted Properties. Defendants knew of the facts




                                                  105
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 106 of 111 PageID #: 106




  and circumstances described above including that their actions were fraudulent.

         635.    Each of the Defendants was aware of the participation of the other Defendants

  and each of the Defendants knew the nature of the conspiracy to manipulate the Hubzu auction

  process for their own benefits.

         636.    Defendants conspired to manipulate Hubzu auctions and property sales to permit

  the Buyer Defendants to purchase the Impacted Properties at discounted prices, to establish and

  maintain practices to do so, and to reap the benefits therefrom. The purpose of the enterprise, and

  thus the conspiracy, was to facilitate the sale of the properties to the Buyer Defendants at prices

  below fair market value and/or below a higher competing bid from a bona fide third party bidder,

  which enabled the Buying Agent Defendants, the Closing Agent Defendants and the Conspiring

  Employee Defendants to benefit financially from the sales. Thus, Defendants knew that the

  enterprise would be operated through a pattern of racketeering activity, and each of the

  Defendants committed numerous predicate acts in furtherance of the fraudulent scheme.

         637.    None of the Defendants withdrew or otherwise dissociated themselves from the

  conspiracy or the other conspirators.

         638.    By reason of Defendants’ violations of 18 U.S.C. § 1962(d), Plaintiffs are entitled

  to recover treble damages, interest, costs, and reasonable attorneys’ fees.

                                       THIRD CLAIM FOR RELIEF
                                          CIVIL CONSPIRACY
                                          (against all Defendants)

         639.    Plaintiffs repeat and reallege each and every allegation contained in the above

  paragraphs of this Complaint as though fully set forth herein.

         640.    Beginning in or around January of 2020, through September of 2020, Defendants

  made an agreement and devised a scheme to defraud Plaintiffs and the sellers by manipulating




                                                  106
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 107 of 111 PageID #: 107




  property auctions to allow the Buyer Defendants to purchase properties for less than their fair

  market value and/or less than higher competing bids submitted by bona fide third parties.

         641.   Defendants initiated the conspiracy when they agreed to work together to, among

  other things: (a) share confidential property information including property pricing information;

  (b) manipulate Hubzu auctions; (c) misrepresent property values to sellers; (d) make each of the

  Fraudulent Representations; and (e) place fraudulent bids on properties, all for the purpose of

  profiting from fraudulent sales of each of the Impacted Properties. Defendants knew of the facts

  and circumstances described above including that their actions were fraudulent.

         642.   Defendants overtly participated in the agreement and plan by knowingly colluding

  with each other to enable the Buyer Defendants to purchase the Impacted Properties with the

  Buying Agent Defendants, the Closing Agent Defendants and the Conspiring Employee

  Defendants reaping the benefits of the sales through commissions and kickbacks.

         643.   The fraudulent scheme carried out by Defendants enabled the Buyer Defendants

  to purchase the Impacted Properties by circumventing the legitimate Hubzu bidding process and

  enabled the Buying Agent Defendants, the Closing Agent Defendants and the Conspiring

  Employee Defendants to receive commissions and kickbacks from the property sales.

         644.   Crimes were committed when Defendants: (a) shared confidential property

  information including property pricing information; (b) manipulated Hubzu auctions; (c)

  misrepresented property values to sellers; (d) made each of the Fraudulent Representations; and

  (e) received illegal kickback payments from Chinapen or his agents.

         645.   Plaintiffs’ reputation and goodwill have been harmed by Defendants’ conduct.

         646.   Plaintiffs were further harmed because they have existing relationships with

  sellers on Hubzu who expect the Hubzu auctions to be free from fraud and expect Plaintiffs to




                                                107
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 108 of 111 PageID #: 108




  assist in facilitating property sales at the highest possible sale prices. However, as a result of

  Defendants’ conduct, including the Fraudulent Representations that were made to the sellers,

  sellers were fraudulently induced to sell the Impacted Properties at prices below fair market

  value and/or higher bid amounts submitted by bona fide third party bidders through the Hubzu

  platform.

         647.    Furthermore, Plaintiffs receive commissions, premiums and fees based upon the

  sales price of properties, and so incurred damages equal to the difference between the

  commissions, premiums and fees Plaintiffs should have received and what Plaintiffs actually

  received as a result of Defendants’ fraudulent scheme.

                                 FOURTH CLAIM FOR RELIEF
                                   COMMON LAW FRAUD
                                    (against all Defendants)

         648.    Plaintiffs repeat and reallege each and every allegation contained in the above

  paragraphs of this Complaint as though fully set forth herein.

         649.    Upon information and belief, beginning in or around January of 2020, or earlier,

  through September of 2020, Defendants engaged in a scheme to defraud Plaintiffs and their

  seller clients through each of the Fraudulent Representations.

         650.    Defendants acted with knowledge their scheme was fraudulent and intended to

  defraud Plaintiffs as well as the sellers by and through each of the Fraudulent Representations.

         651.    Defendants’ Fraudulent Representations induced Plaintiffs to continue to employ

  the Conspiring Employee Defendants, despite their Fraudulent Representations that caused

  Plaintiffs to suffer actual damages.

         652.    Defendants’ Fraudulent Representations induced Plaintiffs’ seller clients to sell

  the Impacted Properties for below fair market value and/or below higher competing bids from




                                                 108
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 109 of 111 PageID #: 109




  bona fide third parties.

         653.    Plaintiffs and their seller clients reasonably and justifiably relied upon

  Defendants’ Fraudulent Representations.

         654.    Defendants’ conduct of defrauding Plaintiffs consisted of gross, wanton and

  willful fraud and involved a high degree of moral culpability.

         655.    By reason of the foregoing, Plaintiffs are entitled to recover damages, interest,

  costs, and reasonable attorneys’ fees.

                             FIFTH CLAIM FOR RELIEF
                VIOLATIONS OF NEW YORK GENERAL BUSINESS LAW § 349
                                (against all Defendants)

         656.    Plaintiffs repeat and reallege each and every allegation contained in the above

  paragraphs of this Complaint as though fully set forth herein.

         657.    Defendants violated § 349 by engaging in the deceptive and misleading acts,

  practices and representations described herein.

         658.    Defendants     committed    deceptive    and      misleading   acts,   practices   and

  representations in the conduct of their ongoing scheme throughout the State of New York.

         659.    Defendants engaged in a scheme to defraud Plaintiffs, the sellers, participants in

  Hubzu auctions, and the public generally, by manipulating Hubzu auction pricing, fraudulently

  bidding on properties to prevent other consumers from rightfully purchasing those properties,

  manipulating residential property prices and property values, and by making each of the

  Fraudulent Representations.

         660.    Defendants’ deceptive and misleading acts, practices, and representations are

  consumer oriented and directly impacted the public as Defendants, among other things,

  prevented other consumers from lawfully purchasing properties through the Hubzu platform by




                                                    109
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 110 of 111 PageID #: 110




  manipulating the process.

         661.    Defendants’ Fraudulent Representations induced Plaintiffs to continue to employ

  the Conspiring Employee Defendants, despite their Fraudulent Representations that caused

  Plaintiffs to suffer actual damages.

         662.    Defendants’ Fraudulent Representations induced Plaintiffs’ seller clients to sell

  the Impacted Properties for below fair market value and/or below higher competing bids from

  bona fide third parties.

         663.    Plaintiffs would not have continued to do business with the Buying Agent

  Defendants, the Buyer Defendants and/or the Closing Agent Defendants nor continued to employ

  the Conspiring Employee Defendants but for Defendants’ deceptive and misleading acts,

  practices and representations described herein, including but not limited to each of the

  Fraudulent Representations.

         664.    As a direct and proximate result of Defendants’ deceptive and misleading acts,

  practices, and representations as described herein in violation of New York General Business

  Law § 349, Plaintiffs have suffered significant damages and are entitled to such damages from

  Defendants, jointly and severally, including actual damages, statutory damages, and reasonable

  attorneys’ fees.

                                         PRAYER FOR RELIEF

         Wherefore, plaintiffs Altisource Online Auction, Inc. and REALHome Services and

  Solutions, Inc. respectfully request that the Court enter judgment awarding:

     (a) Actual damages, statutory damages, treble damages, punitive damages and such other

         relief as provided by the statutes cited herein;

     (b) Treble damages and attorneys’ fees under 18 U.S.C. § 1962(c);




                                                  110
Case 1:21-cv-00984-FB-RML Document 1 Filed 02/23/21 Page 111 of 111 PageID #: 111




     (d) Reasonable attorneys’ fees, costs, expenses, and disbursements; and

     (e) Such other relief in favor of Plaintiffs as the Court deems just and proper.




  DATED: February 23, 2021                     Respectfully submitted,

                                               GREENSPOON MARDER LLP


                                               /s/ Daniel C. Mazanec
                                               DANIEL C. MAZANEC
                                               New York Bar No.: 4646956
                                               600 Brickell Avenue, Suite 3600
                                               Miami, FL 33131
                                               (305) 789-2720

                                               RASPREET BHATIA
                                               New York Bar No.: 5486451
                                               590 Madison Ave Ste 1800
                                               New York, NY 10022-2524
                                               (212) 524-5000

                                               Attorneys for Plaintiffs Altisource S.à r.l.,
                                               Altisource Online Auction, Inc. and REALHome
                                               Services and Solutions, Inc.




                                                 111
